Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 1 of
                                      65




                        Exhibit L
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 2 of
                                      65




                                                                    GEO-MEN 00064018
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 3 of
                                      65




                                                   Preface
In keeping with our commitment to transform the          with no or limited English proficiency, improve the
immigration detention system, U.S. Immigration           process for reporting and responding to complaints,
and Customs Enforcement (ICE) has revised its de-        and increase recreation and visitation.
tention standards. These new standards, known as         The PBNDS 2011 are also drafted to include a
the Performance-Based National Detention Stand-          range of compliance, from minimal to optimal. As
ards 2011 (PBNDS 2011), are an important step in         such, these standards can be implemented widely,
detention reform.                                        while also forecasting our new direction and laying
ICE is charged with removing aliens who lack law-        the groundwork for future changes.
ful status in the United States and focuses its re-      In closing, I would like to thank the ICE employees
sources on removing criminals, recent border en-         and stakeholders who provided significant input and
trants, immigration fugitives, and recidivists. Deten-   dedicated many hours to revising these standards. I
tion is an important and necessary part of immigra-      appreciate the collaboration and support in this im-
tion enforcement. Because ICE exercises significant      portant mission - reforming the immigration deten-
authority when it detains people, ICE must do so in      tion system to ensure it comports with our national
the most humane manner possible with a focus on          expectations. The PBNDS 2011 are an important
providing sound conditions and care. ICE detains         step in a multiyear process and I look forward to
people for no purpose other than to secure their         continued collaboration within ICE, with state and
presence both for immigration proceedings and their      local governments, nongovernmental organizations,
removal, with a special focus on those who repre-        Congress, and all of our stakeholders as we move
sent a risk to public safety, or for whom detention is   forward in reforming our detention system.
mandatory by law.
The PBNDS 2011 reflect ICE's ongoing effort to
tailor the conditions of immigration detention to its
unique purpose. The PBNDS 2011 are crafted to
improve medical and mental health services, in-
crease access to legal services and religious oppor-     John Morton
                                                         Director
tunities, improve communication with detainees




Preface                                                                                PBNDS2011


                                                                                            GEO-MEN 00064019
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 4 of
                                      65



                                                                   and by corrective action when indicated.
                                                             3. Compliance with all applicable fire safety codes
                                                                and fire safety performance requirements for
                                                                facility furnishings shall be ensured.
                                                             4. Flammable, poisonous, toxic and caustic
This detention standard protects detainees, staff,              materials shall be controlled and used in a safe
volunteers and contractors from injury and illness              manner.
by maintaining high facility standards of cleanliness
                                                             5. Compliance with fire prevention regulations,
and sanitation, safe work practices and control of
                                                                inspection requirements and other practices,
hazardous substances and equipment.
                                                                including periodic fire drills, shall ensure the
This detention standard applies to the following                safety of detainees, staff and visitors.
types of facilities housing ERO detainees:
                                                             6. Staff shall be knowledgeable about procedures
  •   Service Processing Centers (SPCs);                        an.3
  •   Contract Detention Facilities (CDFs); and              7. d responsibilities during emergency situations,
  •   State or local government facilities used by              including those that require evacuation, in
      ERO through Intergovernmental Service                     accordance with a written plan and with training
      Agreements (IGSAs) to hold detainees for                  at least annually.
      more than 72 hours.                                    8. The facility shall have a written plan for
                                                                immediate release of detainees from locked
Procedures in italics are specifica!Zv required.for
                                                                areas, and provisions for a back-up system.
SPCs, CDFs, and Dedicated !GSA facilities. Non-
dedicated IGSA facilities must conform to these              9. A sufficient number of properly positioned
procedures or adopt, adapt or establish alternatives,           emergency exits, clear from obstruction, shall be
provided they meet or exceed the intent represented             distinctly and permanently marked.
by these procedures.
                                                             10.                               Preventive
Various terms used in this standard may be defined                 maintenance and regular inspections shall be
in standard "7.5 Definitions."                                     performed to ensure timely emergency repairs or
                                                                   replacement and to prevent dangerous and life-
                                                                   threatening situations.
The expected outcomes of this detention standard             1 ] . Potential disease transfer shall be minimized
are as follows (specific requirements are defined in               through proper sanitization of barbering
"V. Expected Practices").                                          equipment and supplies.
1. Facility cleanliness and sanitation shall be              12. Pests and vermin shall be controlled and
   maintained at the highest level.                              eliminated.
2. Compliance with all applicable federal, state and         13. Safe, potable water shall be available
   local safety and sanitation laws shall be ensured             throughout the facility.
   by documented internal and external inspections,
                                                             14. Emergency lighting and life-sustaining


1.21 Environmental Health and Safety                    20                                            PBNDS 2011



                                                                                                   GEO-MEN 00064040
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 5 of
                                      65



      equipment shall be maintained and periodically
      tested.
15. Disposal of garbage and hazardous waste shall
                                                              Environmental health conditions shall be
    be in compliance with applicable government
                                                              maintained at a level that meets recognized
    regulations.
                                                              standards of hygiene, including those from the:
16. The applicable content and procedures in this
                                                              a. American Correctional Association;
    standard shall be communicated to the detainee
    in a language or manner the detainee can                  b. Occupational Safety and Health Administration;
    understand.                                               c. Environmental Protection Agency;
All written materials provided to detainees shall             d. Food and Drug Administration;
generally be translated into Spanish. Where
                                                              e. National Fire Protection Association's Life
practicable, provisions for written translation shall
                                                                 Safety Code; and
be made for other significant segments of the
population with limited English proficiency.                  f. National Center for Disease Control and
                                                                 Prevention.
Oral interpretation or assistance shall be provided to
any detainee who speaks another language in which             The health services department or equivalent shall
written material has not been translated or who is            assist in the identification and correction of
ii literate.                                                  conditions that could adversely impact the health of
                                                              detainees, employees and visitors. The facility
                                                              administrator designee for environmental health is
This detention standard replaces "Environmental               responsible for developing and implementing
Health and Safety" dated 12/2/2008.                           policies, procedures and guidelines for the
                                                              environmental health program that are intended to
                                                              identify and eliminate or control as necessary,
                                                              sources of injuries and modes of transmission of
American Correctional Association, Pe1;formance-
                                                              agents or vectors of communicable diseases.
based Standards.for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-lA-01, lA-02,                 The facility administrator designee shall:
lA-03, lA-07, lA-14, lA-15, IA-Hi, lA-17, lA-                 a. conduct special safety investigations and
18, lA-19, lA-20,lC-01, lC-02, lC-03, lC-04, lC-                 comprehensive surveys of environmental health
05, IC-07, lC-08, lC-09, lC-10, lC-11, lC-12, lC-                conditions; and
13, 1C-14, 1C-15, 4B-07, 4C-18.
                                                              b. provide advisory, consultative, inspection and
Occupational Safety and Health Administration                    training services regarding environmental health
(OSHA) Regulations.                                              conditions.
NFP A Standards.                                              The health services administrator or equivalent is
U.S. Public Health Service Report on Carcinogens.             responsible for:
                                                              a. implementing a program that assists in
                                                                 maintaining a high level of environmental


1.2   I Environmental Health and Safety                  21                                          PBNDS 2011



                                                                                                   GEO-MEN 00064041
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 6 of
                                      65



   sanitation; and                                              a. All horizontal surfaces shall be dampdusted daily
                                                                   with an approved germicidal solution used
b. providing recommendations to the facility
                                                                   according to the manufacturer's directions.
   administrator concerning environmental health
   conditions, in consultation with the                         b. Windows, window frames and windowsills shall
   environmental health designee.                                  be cleaned on a weekly schedule.
                                                                c. Furniture and fixtures shall be cleaned daily.
The facility administrator shall ensure that adequate           d. Floors shall be mopped daily and when soiled,
provisions are made for staff and detainee safety, in              using the double-bucket mopping technique and
accordance with these detention standards and                      with a hospital disinfectant-detergent solution
applicable law. Standard "7.3 Staff Training"                      mixed according to the manufacturer's
further addresses employee training-related issues.                directions.
Standard "5.8 Voluntary Work Program" addresses
                                                                e. A clean mop head shall be used each time the
detainee training issues for workers. Detainees shall
                                                                   floors are mopped.
receive safety instruction as necessary for living
area-related assignments, such as working with                  f. Waste containers shall weigh less than 50 lbs., be
cleaning products to clean general use areas.                      non-porous and lined with plastic bags; the liner
                                                                   shall be changed daily.
Detainee living area safety shall be emphasized to
staff and detainees to include providing, as noted in           g. Waste containers shall be washed weekly at a
the standards, a housekeeping plan. For example,                   minimum, or as needed when they become
when there are safety concerns with a detainee                     soiled.
sleeping in a top bunk that is not along a wall and that        h. Cubicle curtains shall be laundered monthly or
has no bed rail, accommodations shall be made to                   during terminal cleaning following treatment of
ensure safety. (Because of the potential safety risk               an infectious patient.
they pose, bed rails are not common in detention
settings except for medical housing units.) In locations
where ladders are unavailable, alternate                        The facility administrator shall contract with
accommodations, such as the use of bottom bunks or              licensed pest-control professionals to perform
the addition of a ladder or step, shall be made for             monthly inspections to identify and eradicate
detainees on a case-by-case basis. Detainees who have           rodents, insects and other vermin. The contract shall
medical or physical problems that may be aggravated             include a preventive spraying program for
by sleeping on a top bunk shall be referred to the              indigenous insects and a provision for callback
medical unit for consideration of a lower bunk pem1it.          services as necessary. Doors to the outside should
                                                                be tight fitting and door sweeps should be installed
                                                                to prevent the entry of vermin from outside.
The facility administrator shall ensure that staff and
detainees maintain a high standard of facility
sanitation and general cleanliness. When possible,              At least annually, a state laboratmy shall test
the use of non-toxic cleaning supplies is                       samples of drinking and wastewater to ensure
recommended.                                                    compliance with applicable standards. A copy of the



1.2   I Environmental Health and Safety                    22                                          PBNDS 2011



                                                                                                     GEO-MEN 00064042
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 7 of
                                      65



testing and safety certification shall be maintained          program shall be supervised by an individual
on site.                                                      trained in accordance with OSHA standards. The
                                                              effectiveness of any such system depends not only
                                                              on written policies, procedures and precautions, but
At least every two weeks, emergency power                     also on adequate supervision and responsible
generators shall be tested for one hour, and the oil,         behavior of staff and detainees, including following
water, hoses and belts of these generators shall be           instmctions precisely, taking prescribed precautions
inspected for mechanical readiness to perfonn in an           and using safety equipment properly.
emergency situation.
                                                              A list of common flammable, toxic and caustic
Power generators are to be inspected weekly and               substances is included at the end of this detention
load-tested quarterly at a minimum, or in                     standard as "Appendix 1.2.A: Common Flammable,
accordance with manufacturer's recommendations                Toxic and Caustic Substances."
and instruction manual. Technicians shall check
starting battery voltage, generator voltage and
amperage output at a minimum, and shall perform               Every individual who uses a hazardous substance
all other necessary checks as well.                           must:
Other emergency equipment and systems shall be                a. be trained in accordance with OSHA standards:
tested quarterly, and all necessary follow-up repairs
                                                              b. be knowledgeable about and follow all
or replacement shall be performed as soon as
                                                                 prescribed precautions;
foasible.
                                                              c. wear personal protective equipment when
                                                                 indicated; and
a. Garbage and refuse includes all trash, rubbish
                                                              d. promptly report hazards or spills to the
   and other putrescible and non-putrescible solid
                                                                 designated authority.
   waste, except the solid and liquid waste
   discharged into the sanitary sewer system of the
   facility.                                                  a. Protective eye, face, and other appropriate
b. Garbage and refuse shall be collected and                     equipment (such as fi.)otwear, gloves, gowns,
   removed from common areas at least daily to                   and/or aprons) is required where there is a
   maintain sanitary conditions and to avoid                     reasonable probability of injury preventable by
   creating health hazards.                                      such equipment. Areas of the facility where such
                                                                 injuries can occur shall be conspicuously marked
c. Facilities shall comply with all foderal, state and
                                                                 with eye-hazard warning signs.
   local environmental regulations and
   requirements governing methods for handling                b. Eyewash stations that meet OSHA standards
   and disposing of refuse.                                      shall be installed in designated areas throughout
                                                                 the facility, and all employees and detainees in
                                                                 those areas shall be instructed in their use.
Every facility shall establish a system for storing,
issuing, using and maintaining inventories of and
                                                              Every area shall maintain a current inventmy of the
accountability for hazardous materials. The facility


1.2   I Environmental Health and Safety                  23                                          PBNDS 2011



                                                                                                   GEO-MEN 00064043
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 8 of
                                      65



hazardous substances (e.g., flammable, toxic or            a. a master index of all hazardous substances in the
caustic) used and stored there. Inventory records             facility and their locations;
shall be maintained separately for each substance.
                                                           b. a master file ofMSDS; and
Entries for each shall be logged on a separate card
(or equivalent), and filed alphabetically by               c. a comprehensive, up-to-date list of emergency
substance. The entries shall contain relevant data,           phone numbers (e.g., fire department, poison
including purchase dates and quantities, use dates            control center, etc.).
and quantities and quantities on hand.                     The maintenance supervisor shall maintain this
                                                           information in the safety office (or equivalent) and
                                                           ensure that a copy is sent to the local fire
a. Every department or other area of the facility
                                                           department.
   using hazardous substances shall maintain a file
   of Material Safety Data Sheets (MSDS) that
                                                           Subb,t:dt1c.e:::-.
   includes a list of the locations where hazardous
   substances are stored, along with a diagram and         a. Issuance
   legend of these locations. Designated staff from           Flammable, caustic and toxic substances
   each department or area shall provide a copy of            (hazardous substances) shall be issued (i.e.,
   each file to the maintenance supervisor.                   drawn from supply points to canisters or
b. MSDS are produced by manufacturers and                     dispensed) only under the supervision of the
   provide vital information on individual                    designated officer.
   hazardous substances, including instructions on         b. Amounts
   safe handling, storage and disposal: prohibited            Hazardous substances shall be issued in single-
   interactions; etc.                                         day increments (the amount needed for one day's
c. Staff and detainees shall have ready and                   work.)
   continuous access to the MSDS for the                   c. Supervision
   substances with which they are working. Staff              Qualified staff shall closely monitor detainees
   and detainees who do not read English shall not            working with hazardous substances.
   be authorized to work with these materials.
                                                           d. Accountability
d. Because changes in MSDS occur often and                    Inventory records for a hazardous substance
   without notice, staff must:                                must be kept current before, during and after
   1) review the latest issuance from the                     each use.
      manufacturers of the relevant substances;
   2) update the MSDS files as necessary; and              a. As required by the Federal Hazardous Substances
   3) forward any changes to the maintenance                  Labeling Act, any liquid or aerosol labeled
      supervisor, so that the copy is kept cunent.            "flammable" or "combustible" must be stored
                                                              and used as prescribed on the label.
                                                           b. Lighting fixtures and electrical equipment
The maintenance supervisor or facility                        installed in flammable liquid storage rooms must
administrator designee shall compile:


1.2   I Environmental Health and Safety               24                                          PBNDS 2011



                                                                                                GEO-MEN 00064044
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 9 of
                                      65



   meet National Electrical Code requirements in                   flammable or combustible liquids.
   hazardous locations.
                                                              1.   Only authorized staff may dispense flammable
c. Every hazardous material storage room shall:                    and combustible liquids, using acceptable
                                                                   methods for drawing from or transfen-ing these
   1) be of fire-resistant constrnction and properly
                                                                   liquids.
      secured;
                                                              J. Drawing from or transferring any of these liquids
   2) have self-closing fire doors at each opening;
                                                                 into containers indoors is prohibited except:
   3) be constrncted with either a four-inch sill or a
                                                                   1) through a closed piping system;
      four-inch depressed floor; and
                                                                   2) from a safety can;
   4) have a ventilation system (mechanical or
      gravity flow), which provides at least six air               3) by a device drawing through the top; or
      changes per hour, within 12 inches of the
                                                                   4) by gravity, through an approved self-closing
      floor.
                                                                      system.
d. Every storage cabinet shall:
                                                                   An a pp roved grounding and bonding system
   1) be constrncted according to the applicable                   must be used when liquids are dispensed from
      code and securely locked at all times;                       drnms.
   2) be clear of open passageways, stain:vays and            k. Without exception, cleaning liquids must have a
      other emergency exit areas;                                flash point at or above 100° F (e.g., Stoddard
                                                                 solvents, kerosene). Cleaning operations must be
   3) be conspicuously labeled: "Flammable-
                                                                 in an approved parts-cleaner or dip tank, fitted
      Keep Fire Away"; and
                                                                 with a fusible link lid with a 160 degree F
   4) contain not more than 60 gallons of Class I or             melting-temperature link.
      Class H liquids, or more than ] 20 gallons of
                                                              L Staff shall follow MSDS directions:
      Class HI liquids.
                                                                   1) when disposing of excess flammable or
e. Storage rooms and cabinets may be entered only
                                                                      combustible liquids; or
   under secure conditions and under the
   supervision of authorized staff.                                2) after a chemical spill.
f. Any portable container that is not the original
   shipping container must be designated as an                a. All toxic and caustic materials must be stored in
   approved safety canister, and must be listed or               secure areas, in their original containers, with the
   labeled by a nationally recognized testing                    manufacturer's label intact on each container.
   laboratory. Each container shall bear a legible
   label that identifies its contents.                        b. Only authorized staff shall draw/dispense these
                                                                 substances, in accordance with the applicable
g. Excess liquids shall remain in original                       MSDS.
   containers, tightly closed, in the storage room or
   cabinet.                                                   c. Staff shall either return unused amounts to the
                                                                 original container(s) or, under certain
h. The MSDS shall govern use of particular                       circumstances, to another suitable, clearly


1.2   I Environmental Health and Safety                  25                                             PBNDS 2011



                                                                                                    GEO-MEN 00064045
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 10 of
                                       65



   labeled container within the storage area.                       chemicals. Toxic glues must be stored in a
                                                                    locked location, for use only by authorized staff.
d. MSDS directions shall detennine the disposal
                                                                    When use of a nontoxic product is not possible,
   and spill procedures for toxic and caustic
                                                                    staff must closely supervise all stages of
   materials used in the facility.
                                                                    handling.
                                                               e. The use of dyes and cements for leather requires
Poisonous substances or chemicals (e.g., methyl                   close supervision. Nonflammable types shall be
alcohol, sulfuric acid, muriatic acid, caustic soda or            used whenever possible.
tannic acid, etc.) pose a very high (Class I) caustic
hazard due to their toxicity.                                  f. Ethyl alcohol, isopropyl alcohol and other
                                                                  antiseptic products shall be stored and used only
Methyl alcohol, variously referred to as wood                     in the medical department and only under close
alcohol and methanol, is commonly found in                        supervision. To the extent practical, such
industrial applications (e.g., shellac thinner, paint             chemicals shall be diluted and issued in small
solvent, duplicating fluid, solvents for leather                  quantities to prevent any injuries or lethal
cements and dyes, flushing fluid for hydraulic brake              accumulation.
systems).
                                                               g. Pesticides not currently approved by the
a. If ingested, methyl alcohol can cause permanent                Environmental Protection Agency, such as DDT
   blindness or death.                                            and 1080 (sodium fluoroacetate) are prohibited.
b. Staff must directly supervise the use of any                   The maintenance supervisor is responsible for
   product containing methyl alcohol. Products that               purchasing, storing (in a locked area) and
   contain methyl alcohol in highly diluted amounts               dispensing all pesticides used in the facility.
   (e.g., shoe dye) may be issued to detainees, but            h. The maintenance supervisor or other staff
   only in the smallest workable quantities.                      members responsible for herbicides must hold a
c. Immediate medical attention is vital any time                  current state license as a certified private
   methyl alcohol poisoning is suspected.                         applicator. Persons applying herbicides must wear
                                                                  proper clothing and protective gear.
                                                               1.   Lyes may be used only in dye solutions and only
a. Permanent antifreeze containing ethylene glycol
                                                                    under the direct supervision of staff.
   shall be stored in a locked area and dispensed
   only by authorized staff.
b. Typewriter cleaner containing carbon
   tetrachloride or trichlorochane shall be dispensed          The facility administrator shall individually assign
   in small quantities and used under direct staff             the following responsibilities associated with the
   superv1 s10n.                                               labeling procedure:

c. Cleaning fluids containing carbon tetrachloride             a. identifying the nature of potentially hazardous
   or tetrachloride or trichlorochane shall be strictly           materials adopted for use:
   controlled.                                                 b. overseeing use of properly labeled containers for
d. Glues of every type may contain hazardous                      hazardous materials, including any and all



1.2   I Environmental Health and Safety                   26                                            PBNDS 2011



                                                                                                      GEO-MEN 00064046
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 11 of
                                       65



   miscellaneous containers into which employees                     contained in a product such as a transit pipe,
   might transfer materials;                                         wallboard, or tile (except when being sawed
                                                                     or otherwise handled in a way that releases
c. instmcting staff in the meaning of the
                                                                     fibers into the air).
   classification code and the MSDS, including the
   safe handling procedures for each material;                 d. Class IV: Suspected Carcinogenic, Teratogenic
                                                                  and Mutagenic Materials
d. working with staff ensure that containers are
                                                                  Chemical agents, substances, mixtures and
   properly labeled; and
                                                                  exposures are listed in the biennial Report on
e. correctly labeling all smaller containers to                   Carcinogens issued by the lJ .S. Public Health
   correspond to the manufacturer-afTixed labels on               Service, in accordance with the Public l-:Iealth
   larger shipping containers.                                    Service Act. The maintenance supervisor shall
                                                                  ensure that the facility has copies of the repmt
                                                                  and that there is compliance with the provisions
Certain substances require special treatment and
                                                                  of the latest edition.
careful planning and precautions before use. These
controlled materials are classified according to the
type of hazard and the nature of the restrictions
imposed for their safe use, as specified in OSHA
regulations.                                                   Every facility shall comply with standards and
                                                               regulations issued by:
a. Class I: Industrial Solvents
   Industrial solvents and chemicals used as paint             a. OSHA;
   thinners, degreasers and deaning agents may                 b. the American Correctional Association
   have toxic properties and low flash points,                    "mandatory" Expected Practices [Mandatory
   making them dangerous fire hazards.                            ACA Expected Practice 4-ALDF-lC-07 requires
b. Class H: Restricted Materials                                  that the facility conform to applicable federal,
   Beryllium and its alloys and compounds, and                    state and/or local fire safety codes, and that of
   silver solder containing cadmium, pose a danger                the authority having jurisdiction document
   to workers, for whom special precautions must                  compliance. A fire alarm and automatic detection
   be taken.                                                      system are required (or else there must be a plan
                                                                  for addressing these or other deficiencies within
c. Class HI: Recognized Carcinogens
                                                                  a reasonable time period), as approved by the
   OSHA-listed carcinogens are governed by the
                                                                  authority having jurisdiction. If the authority
   OSHA regulations provided in 29 CFR
                                                                  approves any variance, exceptions or
   1910.1000.
                                                                  equivalencies, they must not constitute a serious
   Although asbestos appears on the OSHA list, it                 life-safety threat to the occupants of the
   is exempt from the regulation when:                            facility.];
   l) no asbestos fibers shall be released into the air        c. local and national fire safety codes: and
      during handling and use; and
                                                               d. applicable standards of the American Society for
   2) the asbestos consists of firmly bound fibers                Testing and Materials, American National



1.2   I Environmental Health and Safety                   27                                          PBNDS 2011



                                                                                                    GEO-MEN 00064047
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 12 of
                                       65



   Standards Institute and Underwriters'                       prevention, control and evacuation plan that
   Laboratories or Factory Mutual Engineering                  includes the following:
   Corporation.
                                                               a. control of ignition sources;
New construction, alterations and renovations, shall
                                                               b. control of combustible and flammable fuel load
comply with:
                                                                  sources;
a. the latest revision or update of the International
                                                               c. provisions for occupant protection from fire and
   Council Codes:
                                                                  smoke;
b. the Unifonn Building Code; or
                                                               d. inspection, testing and maintenance of fire
c. the Standard Building Code, in accordance with                 protection equipment, in accordance with NFPA
   40 U.S.C § 619 and local law.                                  codes, etc.:
Jf the local government does not mandate adherence             e. monthly fire inspections;
to a particular code, construction must conform to
                                                               f. installation of fire protection equipment
the International Council Codes.
                                                                  throughout the facility, in accordance with
In addition, construction shall comply with the                   NFPA codes;
latest edition of the National Fire Protection
                                                               g. accessible, current floor plans (including all
Association (NFPA)'s 101, Life Safety Code and
                                                                  buildings and rooms); prominently posted
National Fire Codes (NFCs). If the fire protection
                                                                  evacuation maps/plans; and exit signs and
and life safety requirements of a local building code
                                                                  directional arrows for traffic flow, with a copy of
differ from NFPA 101 or the NFCs, the
                                                                  each revision filed with the local fire department;
requirements of NFP A 10 l and the NFCs shall take
                                                                  and
precedence and be recognized as equivalent to those
of the local building code.                                    h. exit diagrams that shall be conspicuously posted
                                                                  throughout the facility.

a. A qualified departmental staff member shall
   conduct weekly fire and safety inspections.                 Fire drills shall be conducted and documented at
                                                               least quarterly in all facility locations including
b. Facility maintenance (safety) staff shall conduct
                                                               administrative areas.
   monthly inspections.
                                                               a. Fire drills in housing units, medical clinics and
c. Written reports of the inspections shall be
                                                                  other areas occupied or staffed during non-
   f01warded to the facility administrator for review
                                                                  working hours shall be timed so that employees
   and, if necessary, corrective action determinations.
                                                                  on each shift paiticipate in an annual drill.
   The maintenance supervisor shall maintain
   inspection reports and records of corrective action         b. Detainees shall be evacuated during fire drills,
   in the safety office. Fire safety deficiencies shall           except:
   be promptly addressed.                                         1) in areas where security would be jeopardized;
                                                                  2) in medical areas where patient health could be
Every facility shall develop a written fire                          jeopardized; or



1.2   I Environmental Health and Safety                   28                                           PBNDS 2011



                                                                                                    GEO-MEN 00064048
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 13 of
                                       65



   3) in individual cases when evacuation of                 disease via direct subdermal inoculation. Hems
      patients or detainees is logistically not              included are: hypodermic needles and syringes,
      feasible.                                              scalpel blades, glass vials or ampules containing
                                                             materials deemed to be infectious, burrs, glass
       Staff shall simulate drills in areas where
                                                             cartridges and lancets.
       detainees are not evacuated.
                                                             Accidental injuries from sharp objects are common
c. Emergency-key drills shall be included in each
                                                             in health care programs: most are from needle sticks
   fire drill, and timed. Emergency keys shall be
                                                             caused by staff attempting to recap hypodermic
   drawn and used by the appropriate staff to
                                                             needles. A uniform procedure for used needles and
   unlock one set of emergency exit doors not in
                                                             other disposable sharps is necessary to reduce the
   daily use. NFPA recommends a limit of four and
                                                             number of such injuries by preventing the
   one-half minutes for drawing keys and unlocking
                                                             secondary handling of needles and other dangerous
   emergency doors. However, when conducting
                                                             sharp objects used in the delivery of medical care.
   fire drills, emphasis shall be placed on safe and
   orderly evacuation rather than speed.


                                                             Staff shall frequently wash their hands and take
In addition to a general area diagram, the following
                                                             additional routine precautions to prevent contact
information must be provided on signs:
                                                             with blood or other body fluids.
a. instructions in English, Spanish and the next
                                                             a. Gloves shall be worn: prior to touching blood and
   most prevalent language at the facility;
                                                                body fluids, mucous membranes, or non intact
b. "You are here" markers on exit maps; and                     skin of all patients: prior to handling items or
c. emergency equipment locations.                               surfaces soiled with blood or body fluids; and
                                                                prior to performing venipuncture and other
"Areas of Safe Refuge" shall be identified and
                                                                vascular access procedures.
explained on diagrams. Diagram posting shall be in
accordance with applicable fire safety regulations of        b. Gloves shall be changed atler contact with each
the jurisdiction.                                               detainee.
                                                             c. Masks and protective eyewear or face shields
                                                                shall be worn during procedures that are likely to
                                                                generate droplets of blood or other body fluids.
A mandatory, uniform procedure shall be                      d. Gowns and/or aprons shall be worn during
established for the safe handling and disposal of               procedures that are likely to generate splashes of
used needles and other potentially sharp objects                blood or other body fluids.
(sharps) to prevent both mechanical injury and the
percutaneous transmission of infectious disease              e. Hands and other skin surfaces shall be washed
organisms, such as the hepatitis B vims (HBV) and               immediately and thoroughly if contaminated
human immunodeficiency vims (HIV). Sharps are                   with blood or other body fluids. Hands shall be
defined as all disposable or discarded items derived            washed immediately after gloves are removed.
from detainee care that could potentially transmit           f. All health-care workers shall take precautions to



1.2   I Environmental Health and Safety                 29                                          PBNDS 2011



                                                                                                 GEO-MEN 00064049
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 14 of
                                       65



     prevent injuries caused by needles, scalpels and            Disease Control for individuals known or
     other sharp instruments or devices during                   suspected to be infected with blood-borne
     procedures, especially at the following times:              pathogens.
     when cleaning used instruments, during disposal
                                                              Staff shall encourage detainees to wash their hands
     of used needles and when handling sharp
                                                              frequently and to take additional routine precautions
     instruments after procedures. Instruments and
                                                              to prevent contact with blood or other body fluids.
     drugs shall be maintained in a secure and
     sanitary condition.
g. To prevent needle-stick injuries, needles shall            Any employee or detainee who receives a needle
   not be recapped, purposely bent or broken,                 stick or who is cut while handling potentially
   removed from disposable syringes, or otherwise             contaminated sharps shall be counseled regarding
   manipulated by hand. After use, disposable                 baseline testing for HBV and HIV, and referred to
   syringes and needles, scalpel blades and other             his/her usual source of health care. If the injury also
   sharp items shall be placed in puncture-resistant          involves a person who is a known source of
   containers for disposal.                                   possible infection, that person shall also be tested
                                                              for HBV and HIV. The incident shall be reported as
h. Large-bore reusable needles shall be placed in a           an occupational injury and documented in
   puncture-resistant container for transport to the          accordance with applicable regulations fix
   reprocessmg area.                                          commissioned officers and civil service employees,
1.   To minimize the need for emergency mouth-to-             respectively.
     mouth resuscitation, mouthpieces, resuscitation          The leading health service provider's exposure-
     bags or other ventilation devices shall be               control plan shall be followed in the event of a
     available for use in areas in which the need for         needle stick.
     resuscitation is foreseeable.
J. Health-care workers who have exudative lesions
                                                              Items that pose a security risk, such as sharp
   or weeping dermatitis shall refrain from all direct
                                                              instruments, syringes, needles and scissors, shall be
   patient care and from handling patient care
   equipment until the condition resolves.                    inventoried and checked weekly by an individual
                                                              designated by the medical facility's Health Service
k Pregnant health-care workers shall strictly adhere          Administrator (HSA) or equivalent.
  to precautions to minimize the risk to the fetus of
  perinatal transmission of HIV.
                                                              Without removing the needles or replacing the
L Isolation precautions shall be used as necessary
                                                              needle covers, staff shall place used (disposable)
  if associated conditions, such as infectious
                                                              syringes in a plastic disposal box or container.
  diarrhea or tuberculosis, are diagnosed or
  suspected. Implementation of standard blood and             a. Disposal Containers
  body fluid precautions for all detainees                       1) Use only commercially available,
  eliminates the need for the use of isolation                      biohazardous-waste sharps containers
  category of "blood and body fluid precautions"                    approved by the National Institute of Safety
  previously recommended by the Centers for                         and Health (e.g., a "Winfield Sharps


1.2   I Environmental Health and Safety                  30                                           PBNDS 2011



                                                                                                    GEO-MEN 00064050
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 15 of
                                       65



       Container").                                             situations that typically arise in medical operations,
                                                                in many cases they have general application to all
   2) Do not use milk cartons or plastic milk jugs or
                                                                facility operations.
      other plastic containers of similar thickness.
                                                                a. General Housekeeping
   3) Use containers with a two-gallon capacity
                                                                   Environmental cleanliness shall reduce, control
      (approximate).
                                                                   and prevent nosocomial infections due to
   4) Under no circumstances shall an item be                      contaminated environmental surfaces. The HSA
      removed from the Winfield Sharps Container                   or designee is responsible for ensuring the
      (Sharps Container).                                          cleanliness of the medical facility.
b. Location                                                        Using an acceptable health agency standard as a
   Sharps Containers shall be located on top of                    model, the HSA shall establish:
   counters or, if on the wall, at least five feet above
                                                                   l) the deaning equipment, cleansers,
   ground. Sharps Containers shall never sit on the
                                                                      disinfectants and detergents to be used;
   floor.
                                                                   2) the methods of deaning: and
c. Disposal
   When the disposal box is one-halfto two-thirds                  3) the frequency of deaning and inspections.
   fitll, the lid shall be closed and locked, and tape
                                                                   The HSA or designee shall make a daily visual
   shall be placed over the top of the lid to indicate
                                                                   inspection of the medical facility, noting the
   that it is ready for disposal. The Sharps Container
                                                                   condition of floors, walls, windows, horizontal
   shall be labeled with the words "infectious waste"
                                                                   surfaces and equipment.
   or with the universal biohazard symbol, and placed
   in the proper area fi)f removal and disposal.                   All surfaces touched by detainees or staff shall
                                                                   be cleaned using fresh solutions of appropriate
Sharps are considered infectious waste, and final
                                                                   disinfectant products, applied with dean cloths,
disposal of the Sharps Container and contents shall
                                                                   mops or wipes. Cleaned surfaces need not be
be through a commercial contractor that handles
                                                                   monitored microbiologically since the results of
disposal of infectious waste in accordance with all
                                                                   such tests have been shown not to correlate with
local and federal regulations.
                                                                   infection risk. Floors, walls, beds, tables and
The HSA shall make arrangements for disposal with                  other surfaces that usually come in contact with
an approved contractor and is responsible for                      intact skin require low-level disinfection
validating that the contractor's disposal methods are
                                                                   Horizontal surfaces in detainee care areas are
in accordance with all infectious and hazardous
                                                                   deaned on a regular basis, when soiling or spills
waste disposal laws and regulations. Arrangements
                                                                   occur. Additionally, short-stay units are deaned
shall be made with local hospitals, when possible,
                                                                   when a detainee is discharged. Cleaning of walls,
for disposal with the hospitals' own infectious
                                                                   blinds or curtains is required only when visibly
waste.
                                                                   soiled.
                                                                   The Chief Nurse (or equivalent) is responsible
While many of the following considerations,                        for training all staff and detainees in using proper
precautions and specific procedures apply to                       housekeeping procedures and proper handling of


1.2   I Environmental Health and Safety                    31                                           PBNDS 2011



                                                                                                      GEO-MEN 00064051
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 16 of
                                       65



  hazardous materials and chemicals.                               basins disinfected before being refilled.
                                                                   Hems used in cleaning a contaminated
  1) General Cleaning
                                                                   isolation room shall never be taken into
       a) AH horizontal surfaces shall be damp                     another area.
          dusted daily with an approved germicidal
                                                                d) Linens shall be carefully removed from the
          solution.
                                                                   bed and double-bagged for transport.
       b) Windows, window frames and windowsills
                                                                e) AU waste materials shall be double-bagged
          shall be cleaned on a regular schedule, but
                                                                   and disposed of as contaminated waste.
          do not require daily cleaning.
                                                              3) Terminal Cleaning
       c) Furniture and fixtures shall be cleaned
          daily.                                                a) Every item in the room must be cleaned
                                                                   with an approved hospital germicidal
       d) Floors shall be mopped daily and when
                                                                   solution.
          soiled using the double bucket mopping
          technique. The cleaning solution shall be a           b) When applicable, linen shall be stripped
          hospital disinfectant-detergent solution                 from the bed, with care taken not to shake
          mixed according to the manufacturer's                    the linen. Linen shall be folded away from
          directions. A clean mop head shall be used               the person and folded inward into a bundle,
          each time the floors are mopped.                         then removed with minimal agitation.
       e) Waste containers shall be lined with plastic          c) When applicable, all reusable receptacles
          bags and the liner shall be changed daily.               (e.g., drainage bottles, urinals, bedpans,
          The container itself shall be washed at                  water pitchers) shall be emptied and rinsed
          least weekly, or as needed when it                       with germicidal solutions.
          becomes soiled.
                                                                d) All equipment that is not to be discarded
       f) Cubicle curtains shall be laundered                      (e.g., IV poles, respirators, suction
          monthly or during terminal cleaning                      machines) shall be washed with an
          following treatment of an infectious                     approved germicidal solution following
          patient.                                                 manufacturer's guidelines for cleaning the
                                                                   specific piece of equipment.
  2) Isolation Cleaning
                                                                e) When applicable, mattresses and pillows
       a) An approved germicidal detergent solution
                                                                   covered with durable plastic covers shall
          shall be freshly prepared in accordance
                                                                   be washed thoroughly with the approved
          with the manufacturer's specifications for
                                                                   gennicidal solution.
          each cleaning.
                                                                f) When applicable, beds shall be washed
       b) Afrer cleaning the isolation room, mops
                                                                   thoroughly, using a small bmsh soaked in
          and cleaning cloths shall be laundered
                                                                   germicidal solution to gain access to small
          before being reused.
                                                                   holes and crevices, to areas between the
       c) Dirty water and used disinfecting solutions              springs and to the casters.
          shall be discarded and the buckets and
                                                                g) All furniture shall be washed with a


1.2   I Environmental Health and Safety                  32                                      PBNDS 2011



                                                                                               GEO-MEN 00064052
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 17 of
                                       65



          germicidal detergent solution. Use a small          staff or the designated health care provider.
          brush if necessary. Outside and underside
                                                              1) Compiling a Cleanup Kit
          as well as legs and casters must also be
          washed.                                                To prepare a cleanup kit for blood and body
                                                                 fluid spills, package the following materials in
       h) Wastebaskets shall be thoroughly washed
                                                                 a 12" x 15'' clear zip-lock bag:
          with a germicidal solution afrer trash and
          liner have been removed.                               a) gloves, rubber or vinyl, household-type (2
                                                                    pair);
       i) Telephones shall be thoroughly cleaned
          with a clean cloth soaked in the germicidal            b) clean absorbent rags (4);
          solution. The earpiece and mouthpiece                  c) absorbent paper towels ( 15);
          shall be unscrewed, scrubbed, dried and
                                                                 d) disposable bag marked "contaminated"
          replaced.
                                                                    size 23"xlO"x39", minimum thickness 1.5
       j) Walls and ceilings need not be washed                     mils.;
          entirely, but areas that are soiled shall be
                                                                 e) Clear plastic bag 13''xlO"x39", minimum
          washed with gennicidal solution.
                                                                    thickness 1.5 mils.; and
   4) Choice of Disinfecting Materials
                                                                 f) Bottle of "hospital disinfectant"
      Hospital-grade disinfectant detergent
                                                                    (containing quaternary ammonium
      formulations registered by the Environmental
                                                                    chlorides in at least 0.8% dilution), or a
      Protection Agency (EPA) may be used for
                                                                    bottle of household bleach such as
      environmental surface cleaning, but the
                                                                    "Clorox" or "Purex" (5.25% sodium
      physical removal of microorganisms by
                                                                    hypochlorite).
      scrubbing is as imperative as any
      antimicrobial effect of the cleaning agent              2) Selection of Disinfectants
      used.                                                      Dilute solutions of sodium hypochlorite are
                                                                 reported extremely effective against both HIV
       Cost, safety and acceptance by staff shall be
                                                                 and the Hepatitis B vims and therefore have
       the criteria for selecting any such registered
                                                                 been recommended for use in environmental
       agent. The manufacturer's instmctions for use
                                                                 decontamination procedures. Quaternary
       shall be followed exactly.
                                                                 ammonium compounds are less effective
b. Blood and Body Fluid Clean-up                                 against Hepatitis B. Chlorine in solution
   Spills of blood and body fluids shall be cleaned              inactivates viruses quickly and efficiently, but
   up and the surface decontaminated in such a                   must reach the virus particles to do so.
   manner as to minimize the possibility of workers
                                                                 Proteinaceous materials may interfere with
   becoming exposed to infectious organisms,
                                                                 the ability of the appropriate disinfectant
   including HIV and HBV. A suitable cleanup kit
                                                                 solution to reach the virus particles. Since
   shall be maintained for use in cases of spills of
                                                                 quaternary disinfecting compounds may act as
   blood and body fluids. Cleanup kits may be
                                                                 a detergent as well as a disinfectant, these
   obtained from commercial sources, or may be
                                                                 compounds may be used for cleaning and
   compiled by Health Services Department (HSD)
                                                                 removal of proteinaceous materials from


1.2   I Environmental   Health and Safety                33                                         PBNDS 2011



                                                                                                GEO-MEN 00064053
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 18 of
                                       65



       surfaces. However, when using such a                        e) Use paper towels to absorb as much of the
       compound to clean a surface, it shall be                       spilled fluid as possible; then place soiled
       necessary to follow with the use of chlorine                   paper towels in the large clear plastic bag.
       solution for final disinfection.
                                                                   f) Pour the solution carefully onto the spill
       Most blood or fluids shall be removed from                     area. Dispose of the empty bottle in the
       the surface during routine medical cleaning                    large, clear plastic bag. Leave disinfectant
       procedures before application of the                           in place for 15 minutes.
       disinfectant; in such cases, use of sodium
                                                                   g) Use the rags to clean the area, and place
       hypochlorite solution shall be sufficient.
                                                                      rags in the large clear plastic bag.
  3) Selection of Gloves
                                                                   h) Tie off the clear plastic bag and place it
       Household or industrial rubber gloves are
                                                                      inside the large plastic bag marked
       recommended for use rather than surgical
                                                                      "Contaminated."
       rubber gloves, as surgical gloves are
       somewhat porous and are less resistant to                   i) Remove gloves carefully and place them in
       mechanical damage and punctures during                         the plastic bag marked "Contaminated.''
       clean-up procedures.                                       j) Put on the second pair of gloves and tie the
  4) Assignment of Cleaning Duties to Detainees                      "Contaminated" trash bag closed.
     in Medical Facilities                                         k) Properly dispose of the "Contaminated"
     Detainee workers may be assigned duties                          trash bag in a contaminated-waste
     cleaning the medical facility. Detainees are                     receptacle.
     pennitted to clean floors and walls and to
     remove trash, but are not permitted to clean
                                                                   n Properly dispose of the second pair of
                                                                      gloves in the contaminated-waste
     medical equipment.
                                                                      receptacle.
  5) Instructions for Use of Clean-Up Kit
                                                                   m) Wash your hands.
       a) Open the bag and remove the supplies.
                                                                   n) Prepare a new clean-up kit.
       b) Put on one pair of gloves.
                                                                  NOTE: Do not place linen or non-disposable
       c) Depending on the type of disinfectant in                articles in the "Contaminated" trash bag.
          the kit, take out bottle of "hospital
                                                             c. l-:Iazardous and Infectious Waste Disposal
          disinfectant," or prepare a dilute solution
                                                                Infectious and hazardous waste generated at a
          of sodium hypochlorite. To prepare a l: 10
                                                                medical facility shall be stored and disposed of
          dilution of 5 .25% sodium hypochlorite,
                                                                safely and in accordance with all applicable
          mix 1 part of 5.25% sodium hypochlorite
                                                                federal and state regulations.
          (common household bleach) with l Oparts
          water.                                                For identified wastes that represent sufficient
                                                                risk of causing infection or injury during
       d) Open the large clear plastic bag and the
                                                                handling and disposal, the following precautions
          large bag marked "contaminated." Place
                                                                shall be applied.
          them next to each other.
                                                                l) Definitions


1.2   I Environmental Health and Safety                 34                                           PBNDS 2011



                                                                                                    GEO-MEN 00064054
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 19 of
                                       65



       Hazardous or infectious waste is defined as:
       microbiology laboratory waste; human blood
                                                             Sanitation in barber operations is imperative
       and blood products; sharps (as defined in
                                                             because of the possible transfor of diseases through
       "Section VIII," "A" above); laboratory and
                                                             direct contact or by towels, combs and clippers.
       other chemicals; or certain drugs such as
                                                             Towels shall not be reused by other detainees until
       anti neoplastic.
                                                             sanitized. Instrnments such as combs and clippers
       Miscellaneous biomedical waste is defined as          shall not be used successively on detainees without
       waste materials that are not specifically             proper cleaning and disinfecting.
       defined as infoctious waste. Such waste
                                                             1. For sanitation reasons, barbering operations must
       includes bandages, dressings, casts, catheters
                                                                be located in a room that is not used for any
       and disposable pads.
                                                                other purpose. The room must have sufficient
       Waste from detainees in isolation is not                 light, and be supplied with hot and cold running
       considered to be infectious waste unless it              water. The floors, walls and ceilings shall be
       falls within the specific definition of                  smooth, nonabsorbent and easily cleaned.
       infectious waste as stated above.
                                                             2. Each barbershop shall have all equipment and
  2) Collection and Storage                                     facilities necessary for maintaining sanitary
     Infectious waste must be separated from the                procedures for hair care, including covered metal
     general waste stream and clearly labeled as                containers for waste, disinfectants, dispensable
     infectious, adhering to the following                      headrest covers, laundered towels and haircloths.
     practices:
                                                             3. After each detainee visit, all hair care tools that
       a) Infectious waste shall be double-bagged               came in contact with the detainee shall be
          and tied and labeled "Infectious Waste."              cleaned and effectively disinfected. Ultraviolet
       b) The bags used must be impermeable,                    lights are not appropriate for sterilization but
          commercially supplied red bags intended               may be used for maintaining tools that have
          specifically for biohazardous waste                   already been properly sterilized.
          storage.                                           4. Detailed hair care sanitation regulations shall be
       c) Miscellaneous biomedical waste shall be               conspicuously posted in each barbershop for the
          double-bagged and tied but need not be                use of all hair care personnel and detainees.
          labeled as infectious.                                Cotton pads, absorbent cotton and other single or
                                                                dispensable toilet articles may not be reused, and
  3) Treatment and Disposal
                                                                shall be placed in a proper waste receptacle
     Blood products and designated body fluids
                                                                immediately after use. The common use of
     shall be poured slowly and carefully down a
                                                                brushes, neck dusters, shaving mugs and shaving
     toilet to prevent splash. Compacting of
                                                                brushes is prohibited.
     untreated infoctious waste is prohibited. The
     waste disposal contractor must meet all state           5. Barbers or beauticians shall not provide service
     and local requirements for transportation and              to any detainee when the skin of the detainee' s
     disposal.                                                  face, neck or scalp is inflamed, or when there is
                                                                scaling, pus or other skin eruptions, unless


1.2   I Environmental Health and Safety                 35                                            PBNDS 2011



                                                                                                   GEO-MEN 00064055
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 20 of
                                       65



  service of such detainee is performed in                 chief medical officer. No person who is infested
  accordance with the specific authorization of the        with head lice shall be served.




1.2   I Environmental Health and Safety               36                                      PBNDS 2011



                                                                                            GEO-MEN 00064056
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 21 of
                                       65




                                               Paint (oil base)
                                               Linseed oil
                                               Mineral oil
                                               Neat's-foot oil
Gasoline
                                               Sunray conditioner
Benzene (Petroleum ether)
                                               Guardian fluid
Acetine
Hexane
                                               Ammonia
Lacquer
                                               Chlorine
Lacquer thinner
                                               Antifreeze
Denatured alcohol
                                               Duplicating fluid
Ethyl alcohol
                                               Methyl alcohol
Xylene (Xylol)
                                               Defoliants
Contact cement (flammable)
                                               Herbicides
Toudi (Toluene)
                                               Pesticides
Methyl ethyl ether
Methyl ethyl ketone
                                               Lye
Naphtha Y, Mand P
                                               Muriatic acid
                                               Caustic soda
Diesel fuel
                                               Sulfuric acid
Motor fuel
                                               Tannie acid
Kerosene
Cleaning solvents
Mineral spirits
Agitene




1.2   I Environmental Health and Safety   37                          PBNDS 2011



                                                                    GEO-MEN 00064057
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 22 of
                                       65



                                                           1. The facility shall have a Special Management
2.12 Special Management                                       Unit (SMU) with provisions for separating the
     Units                                                    administrative segregation section, for detainees
                                                              segregated from the general population for
L Purpose and Scope                                           administrative reasons, from the disciplinary
                                                              segregation section, for detainees segregated
This detention standard protects detainees, staff,
                                                              from the general population for disciplinaiy
contractors, volunteers and the community from
                                                              reasons.
harm by segregating certain detainees from the
general population in Special Management Units             2. Detainees housed in the general population, staff,
with an Administrative Segregation section for                contractors, volunteers and the local community
detainees segregated for administrative reasons and           shall be protected from harm by the segregation
a Disciplinaiy Segregation section for detainees              of certain detainees in an SM lJ.
segregated for disciplinary reasons.
                                                           3. Any detainee who represents an immediate,
This detention standard applies to the following              significant threat to safety, security or good order
types of facilities housing ERO detainees:                    shall be immediately controlled by staff and, if
                                                              cause exists and supervis01y approval granted,
    •    Service Processing Centers (SPCs):
                                                              placed in administrative segregation. ICE and the
    •    Contract Detention Facilities (CDFs); and            detainee shall be immediately provided a copy of
    •    State or local government facilities used by         the administrative segregation order describing
         ERO through Intergovernmental Service                the reasons for the detainee's placement in the
         Agreements (I(iSAs) to hold detainees for            SMU. The attorney ofrecord shall be notified of
         more than 72 hours.                                  the administrative segregation order within 24
                                                              hours.
Procedures in italics are specificalzy requiredf()r
SPCs, CDFs, and Dedicated !GSA facilities. Non-            4. Administrative segregation may also be available
dedicated IGSA facilities must conform to these               to detainees for the purpose of providing
procedures or adopt, adapt or establish alternatives,         "protective custody." A detainee shall be placed
provided they meet or exceed the intent represented           in "protective custody" status in administrative
by these procedures.                                          segregation only when there is documentation
                                                              and supervisory approval that it is necessary to
For all types of facilities, procedures that appear in        protect a detainee from harm and that no
italics with a marked(**) on the page indicate                reasonable alternatives are available.
optimum levels of compliance for this standard.
                                                           5. A detainee shall be placed in disciplinary
Various terms used in this standard may be defined            segregation only after a finding by a disciplinary
in standard "7.5 Definitions."                                hearing panel that the detainee is guilty of a
                                                              prohibited act or rule violation classified at a
IL Expected Outcomes
                                                              "greatest," "high" or "high-moderate" level, as
The expected outcomes of this detention standard              defined in "Appendix 3. I .A: Prohibited Acts and
are as follows (specific requirements are defined in          Sanctions," found in "3 .1 Disciplinary System.''
"V. Expected Practices").
                                                           6. Health care personnel shall be immediately


2.12    I Special Management Units                       149                                       PBNDS 2011



                                                                                                GEO-MEN 00064169
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 23 of
                                       65



   informed when a detainee is admitted to an SMU          12. Detainees in SMU shall have regular access to
   and shall conduct an assessment and review of               supervisory, management, program and health
   the detainees medical and mental health status              care staff.
   and care needs. Health care personnel shall at a
                                                           13. Each detainee in an SMU shall be offered
   minimum conduct a daily assessment of
                                                               individual recreation or appropriate group
   detainees in an SMU. Where reason for concern
                                                               recreation time, unless documented security,
   exists, a qualified medical, or mental health
                                                               safety, or medical considerations dictate
   professional shall conduct a complete evaluation.
                                                               otherwise.
7. Detainees with serious mental illness may not be
                                                           14. Detainees in SMU shall be able to write, send
   automatically placed in an SMU on the basis of
                                                               and receive mail and correspondence as they
   such mental illness. Every effort shall be made
                                                               would otherwise be able to do while detained
   to place detainees with serious mental illness in a
                                                               within the general population.
   setting in or outside of the facility in which
   appropriate treatment can be provided, rather           15. Detainees in SMU shall be provided
   than an SMU, if separation from the general                 opportunities for general visitation, including
   population is necessary                                     legal visitation, unless there are substantial,
                                                               documented reasons for withholding those
8. The status of detainees in SMUs shall be
                                                               privileges.
   reviewed by supervisory staff in accordance with
   required time schedules, and the results of those       16. Detainees in SMU shall have access to personal
   reviews shall be documented.                                legal materials, law library materials and legal
                                                               visits, in accordance with provisions in the
9. A detainee shall remain in disciplinary
                                                               PBNDS.
   segregation for no more than 30 days per
   violation, and his/her status shall be reviewed by      17. Detainees in SMU shall have access to
   the facility administrator and the Field Office             telephones, in accordance with provisions in the
   Director after the first 30 days and each 30 days           PBNDS.
   thereafter. to determine whether continued              18. Detainees in SMU shall have access to
   detention in disciplinary segregation is                    programs and services such as commissary,
   warranted.                                                  library, religious guidance and recreation, in
10. Detainees in SMU shall be afforded basic living            accordance with provisions in the PENDS.
    conditions that approximate those provided to          19. Detailed records shall be maintained on the
    the general population, consistent with the                circumstances related to a detainee 's
    safety and security considerations that are                confinement to the SMU, through required
    inherent in more controlled housing, and in                permanent SMU logs and individual detainee
    consideration of the purpose for which each                records.
    detainee is segregated.
                                                           20. The applicable content and procedures in this
11. Jn general, when a detainee in an SMU is deprived          standard shall be communicated to the detainee
    of any usually authorized items or activity, a             in a language or manner the detainee can
    report of the action shall be forwarded to the             understand.
    facility administrator for notice and review.


2.12 I Special Management Units                          150                                       PBNDS 2011



                                                                                                 GEO-MEN 00064170
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 24 of
                                       65



     All written materials provided to detainees shall         •   "6.3 Law Libraries and Legal Material."
     generally be translated into Spanish. Where
     practicable, provisions for written translation       V. Expected Practices
     shall be made for other significant segments of       A. Placement kt Admlnistrat!ve
     the population with limited English proficiency.
                                                           SegregaUon
     Oral interpretation or assistance shall be
                                                           Administrative Segregation status is a nonpunitive
     provided to any detainee who speaks another
                                                           status in which restricted conditions of confinement
     language in which written material has not been
                                                           are required only to ensure the safety of detainees or
     translated or who is illiterate.
                                                           others, the protection of property, or the security or
Ill. Standards Affected                                    good order of the facility. For matters of safety and
                                                           security, staff may have to take immediate action to
This detention standard replaces "Special                  control a detainee, including placement in
Management Unit (Administrative Segregation)"              administrative segregation.
and "Special Management Unit (Disciplinary
Segregation)," both dated 12/2/2008.                       Detainees in administrative segregation shall not be
                                                           commingled with detainees in disciplinaiy
IV. References                                             segregation.

American Correctional Association, Pe1.fcumance-           Each facility shall develop and follow written
based Standardsfbr Adult Local Detention                   procedures, consistent with this standard, governing
Facilities, 4th Edition: 4-ALDF-2A-44 through              the management of its administrative segregation
2A-66.                                                     unit. These procedures must document detailed
                                                           reasons for placement of an individual in
ICE/ERO Perforrnance-based National
                                                           administrative segregation. Detainees must be
Detention Standard,; 2011:
                                                           provided a copy of the administrative segregation
 •     "2.4 Facility Security and Control";                order.
 •     "2.6 Hold Rooms in Detention Facilities":           Prior to the detainee's placement in administrative
 •     "2.10 Searches of Detainees";                       segregation, the facility administrator or designee
                                                           shall review the case to determine whether
 •     "2.13 Staff-Detainee Communication";                administrative segregation is in fact warranted. The
 •     "3.1 Disciplinary System";"                         facility administrator may delegate to a supervisor
                                                           the authority to place a detainee in administrative
 •     "4.5 Personal Hygiene'';
                                                           segregation.
 •     "4.6 Significant Self-harm and Suicide              1, Reasons for Placement !n Admirdstrntive
       Prevention and Intervention";                          Segregation
 •     "5.1 Correspondence and Other Mail";
                                                           A detainee may be placed in administrative
 •     "5.4 Recreation";                                   segregation when the detainee's continued presence
                                                           in the general population poses a threat to life,
 •     "5.6 Telephone Access";
                                                           property, sel( staff or other detainees; for the
 •     "5.7 Visitation"; and                               secure and orderly operation of the facility; for


2.12   I Special Management Units                        151                                      PBNDS 2011



                                                                                                GEO-MEN 00064171
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 25 of
                                       65



medical reasons; or under other circumstances as set              agency concerning improper or criminal
forth below. Some examples of incidents warranting                activities by others):
a detainee's assignment to administrative
                                                               3) sexual predators or other detainees charged
segregation include, but are not limited to, the
                                                                  with a heinous or notorious crime;
following.
                                                               4) detainees who have been pressured by other
a. A detainee is awaiting an investigation or a
                                                                  detainees to participate in sexual activity;
   hearing for a violation of facility rnles. Pre-
   disciplinary hearing detention shall be ordered             5) detainees who refuse to enter the general
   only as necessary to prevent further violation of              population because of alleged intimidation
   those mles or to protect the security and orderly              from other detainees;
   operation of the facility.                                  6) detainees who refuse to return to the general
   1) Pre-disciplinary hearing detention is not to be             population, but who do not provide the reason
      used as a punitive measure.                                 for refusal;

   2) Time served in pre-hearing detention may be              7) detainees who appear to be in danger of
      deducted from any time ordered by the                       bodily harm;
      Institutional Disciplinary Panel (IDP).                  8) detainees who seek protection, claiming to be
b. A detainee is a threat to the security of the                  former law enforcement officers or to have
   facility. The facility administrator may determine             held sensitive law enforcement positions,
   that a detainee's criminal record, past behavior at            whether or not there is official information to
   other institutions, behavior while in ICE/ERO                  verify the claim; or
   detention, or other evidence is sufficient to               9) detainees who request protective custody.
   warrant placement of the detainee in
                                                                 Use of administrative segregation to protect
   administrative segregation. Copies of records
                                                                 vulnerable populations shall be restricted to
   supporting this action shall be attached to the
                                                                 those instances where reasonable efforts have
   administrative segregation order.
                                                                 been made to provide appropriate housing and
c. A detainee requires protection. Protective                    shall be made for the least amount of time
   custody may be initiated at the detainee' s request           practicable, and when no other viable housing
   or by staff as needed to protect the detainee from            options exist, and as a last resort. Detainees
   harm. Each facility shall develop procedures to               who have been placed in administrative
   consider continued placement in protective                    segregation for protective custody shall have
   custody as well as provisions for release from                access to programs, services, visitation,
   protective custody when appropriate. Frequently,              counsel and other services available to the
   the types of detainees who require this type of               general population to the maximum extent
   treatment include, but are not limited to:                    possible.
   1) victims of detainee assaults;                        d. A detainee is scheduled for release, removal, or
   2) detainee informants or witnesses (e.g.,                 transfer within 24 hours. Such segregation may
      detainees who provide information to                    be ordered for security reasons or for the orderly
      institutional staff or any law enforcement              operation of the facility.


2.12 I Special Management Units                          152                                       PBNDS 2011



                                                                                                 GEO-MEN 00064172
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 26 of
                                       65



e. The IDP may order a detainee into administrative           custody purposes, the order shall state whether
   segregation following disciplinary segregation if          the detainee requested the segregation, and
   it determines that releasing the detainee into the         whether the detainee requests a hearing
   general population would pose a threat to the              concerning the segregation.
   detainee or security and orderly operation of the
                                                          e. The administrative segregation order shall be
   facility. A detainee transferred from disciplinary
                                                             immediately provided to the detainee in a
   segregation to administrative segregation shall
                                                             language or manner the detainee can understand,
   enjoy the same privileges as all other detainees
                                                             unless delivery would jeopardize the safe,
   in administrative segregation, provided receipt of
                                                             secure, or orderly operation of the facility.
   such privileges poses no threat to the safety,
   security, or orderly operation of the facility.            All written materials provided to detainees shall
                                                              generally be translated into Spanish. Where
f. A medical professional who ordered a detainee
                                                              practicable, provisions for written translation
   removed from the general population shall
                                                              shall be made for other significant segments of
   complete and sign an administrative segregation
                                                              the population with limited English proficiency.
   order (see below), unless the detainee is to stay
   in the medical department's isolation ward.                Oral interpretation or assistance shall be
                                                              provided to any detainee who speaks another
::t Adm!nistrnUve Segregation Order
                                                              language in which written material has not been
A written order shall be completed and approved by            translated or who is illiterate
the facility administrator or designee before a
                                                          f. The order shall remain on file with the SMU
detainee is placed in administrative segregation,
                                                             until the detainee is returned to the general
except when exigent circumstances make such
                                                             population.
documentation impracticable. In such cases, an
order shall be prepared as soon as possible.              g. When the detainee is released from the SMU, the
                                                             releasing officer shall indicate the date and time
a. Prior to a detainee's actual placement in
                                                             of release on the administrative segregation
   administrative segregation, the facility
                                                             order. The completed order shall then be
   administrator or designee shall complete the
                                                             forwarded to the Chief of Security for inclusion
   administrative segregation order (Form I-885 or
                                                             in the detainee's detention file.
   equivalent), detailing the reasons for placing a
   detainee in administrative segregation.                3, Review of Detainee Status in Adrn!n!strnt!ve
                                                             Segregation
b. In an emergency, the detainee's placement in
   administrative segregation may precede the             All facilities shall implement written procedures for
   paperwork, which the facility administrator or         the regular review of all detainees held in
   designee shall prepare as soon as possible after       administrative segregation, consistent with the
   the detainee's placement.                              procedures specified below.

c. All memoranda, medical reports and other               a. A supervisor shall conduct a review within 72
   relevant documents shall be attached to the               hours of the detainee's placement in
   administrative segregation order.                         administrative segregation to detennine whether
                                                             segregation is still warranted.
d. If the segregation is ordered for protective


2.12   I Special Management Units                       153                                       PBNDS 2011



                                                                                               GEO-MEN 00064173
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 27 of
                                       65



   1) The review shall include an interview with the            example, a detainee request, to file the appeal.
      detainee.
                                                            g. If a detainee has been in administrative
   2) A written record shall be made of the decision           segregation for more than 30 days and objects to
      and the justification. The administrative                that status, the facility administrator shall review
      segregation review (Form I-885) shall be used            the case to detennine whether that status should
      for the review.                                          continue. This review shall take into account the
                                                               detainee's views and shall result in a written
   3) If the detainee has been segregated for his/her
                                                               record of the decision and its justification. A
      own protection, but not at the detainee's
                                                               similar review shall take place each 30 days
      request, the signature of the facility
                                                               thereafter.
      administrator or assistant facility
      administrator is required on the Form I-885 to        h. When a detainee has been held in administrative
      authorize the alien's continued detention.               segregation for more than 30 days, the facility
                                                               administrator shall notify the Field Office
b. A supervisor shall conduct an identical review
                                                               Director, who shall notify the ICE/ERO Deputy
   after the detainee has spent seven days in
                                                               Assistant Director, Detention Management
   administrative segregation, and every week
                                                               Division in writing.
   thereafter, for the first 30 days and every l O days
   thereafter, at a minimum.                                8. Placement 1n D!sdp!!nary Segregation
c. The review shall include an interview with the           To provide detainees in the general population a safe
   detainee, and a written record shall be made of          and orderly living environment, facility authorities
   the decision and its justification.                      may discipline anyone whose behavior does not
d. When the reviewing authority concludes that the          comply with facility rules and regulations. Such
   detainee should be removed from administrative           discipline may involve temporary confinement in
   segregation, he/she shall submit that                    the SMU, apart from the general population. A
   recommendation to the facility administrator ( or        detainee may be placed in disciplinary segregation
   designee) for approval.                                  only by order of the IDP, or its equivalent, after a
                                                            hearing in which the detainee has been found to
e. A copy of the decision and justification for each
                                                            have committed a prohibited act and only when
   review shall be given to the detainee unless, in
                                                            alternative dispositions may inadequately regulate
   exceptional circumstances, this provision would
                                                            the detainee' s behavior.
   jeopardize the facility's safety, security, or
   orderly operations. The detainee shall also be
   given an opportunity to appeal a review decision         The maximum sanction is 30 days in disciplinary
   to the facility administrator.                           segregation per violation, except in extraordinary
f After seven consecutive days in administrative            circumstances, such as violations of offense 101
   segregation, the detainee may exercise the right         through 109 listed in the "Greatest" offense
   to appeal the conclusions and recommendations            category in Appendix 3 .1.A. After the first 30 days,
   of any review conducted to the facility                  and each 30 days thereafter, the facility
   administrator. The detainee may use any                  administrator shall send a written justification for
   standard form of written communication, for              the continued segregation to the Field Office


2.12   I Special Management Units                         154                                       PBNDS 2011



                                                                                                  GEO-MEN 00064174
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 28 of
                                       65



Director.
2, D!sdp!inary Segregation Order                           All facilities shall implement written procedures for
                                                           the regular review of all disciplinary segregation
A written order shall be completed and signed by
                                                           cases, consistent with the following procedures:
the chair of the lDP (or disciplinary hearing officer)
before a detainee is placed into disciplinary              a. A security supervisor, or the equivalent, shall
segregation.                                                  interview the detainee and review his/her status
                                                              in disciplinary segregation every seven days to
a. Prior to a detainee's actual placement in
                                                              determine whether the detainee:
   disciplinary segregation, the lDP chairman shall
   complete the disciplinary segregation order                 1) Abides by all rules and regulations; and,
   (Form J-883 or equivalent), detailing the reasons
                                                               2) Is provided showers, meals, recreation and
   for placing a detainee in disciplinary segregation.
                                                                  other basic living standards, as required by
   All relevant documentation must be attached to
                                                                  this detention standard.
   the order.
                                                           b. The supervisor shall document his/her findings
b. The completed disciplinary segregation order
                                                              after every review, by completing a disciplinary
   shall be immediately provided to the detainee in
                                                              segregation review (Form I-887).
   a language or manner the detainee can
   understand, unless delive1y would jeopardize the            l) The supervisor may recommend the
   safe, secure, or orderly operation of the facility.            detainee' s early release from the SMU upon
                                                                  finding that time in disciplinary segregation is
   All written materials provided to detainees shall
                                                                  no longer necessary to regulate the detainee's
   generally be translated into Spanish. Where
                                                                  behavior.
   practicable, provisions for written translation
   shall be made for other significant segments of             2) An early-release recommendation must have
   the population with limited English proficiency.               the facility administrator's approval before
                                                                  the detainee may be returned to the general
   Oral interpretation or assistance shall be
                                                                  population. Jn conducting this review, the
   provided to any detainee who speaks another
                                                                  facility administrator will consider any
   language in which written material has not been
                                                                  request by the detainee to present written
   translated or who is illiterate.
                                                                  evidence or available witnesses. The review
   The order shall remain on file with the SMU                    shall take into account the detainee's views.
   until the detainee is returned to the general
                                                               3) The supervisor may shorten, but not extend,
   population.
                                                                  the original sanction.
c. When the detainee is released from the SMU, the
                                                               4) All review documents shall be placed in the
   releasing officer shall indicate the date and time
                                                                  detainee's detention file.
   of release on the disciplinary segregation order.
   The completed order shall then be forwarded to              5) After each fonnal review, the detainee shall
   the Chief of Security for inclusion in the                     be given a vvTitten copy of the reviewing
   detainee's detention file.                                     officer's decision and the basis fix his/her
                                                                  finding, unless such a copy may result in a
30 Review of Detainee Status in Disciplinary
                                                                  compromise of institutional security. If a


2.12   I Special Management Units                        155                                        PBNDS 2011



                                                                                                 GEO-MEN 00064175
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 29 of
                                       65



       written copy cannot be delivered, the detainee       a. The special housing unit officer shall
       shall be advised of the decision orally, and the        immediately record:
       detention file shall so note, identifying the
                                                                1) whether the detainee ate, showered, recreated
       reasons why the notice was not provided in
                                                                   and took any medication; and
       writing.
                                                                2) any additional information, such as whether
c. The facility administrator and the Field Office
                                                                   the detainee has a medical condition, or has
   Director shall review the status of a detainee in
                                                                   exhibited suicidal/assaultive behavior.
   disciplinary segregation after the first 30 days of
   segregation, and each 30 days thereafter, to                 3) the officer that conducts the activity shall
   determine whether continued detention in                        print his/her name and sign the record.
   disciplinary segregation is warranted.                   b. The facility medical officer shall sign each
G, Logs and Records                                            individual's record when he/she visits a detainee
                                                               in the SMlJ. The housing officer shall initial the
1. Permanent SMU Log
                                                               record after the medical visits are completed, but
A permanent log shall be maintained in the SMU to              no later than the end of the shift.
record all activities concerning SMU detainees (e.g.,       c. A new form must be created for each week the
meals served, recreational time, visitors, etc.).              detainee is in the SMU. The completed weekly
The SMU log shall record the detainee's name, A-               forms shall be retained at the SMU until the
number, housing location, date admitted, reasons               detainee is released from the SMU.
for admission, status review dates, tentative release       d. Upon a detainee's release from the SMU, the
date (for detainees in disciplinary segregation), the          releasing officer shall attach that detainee's
authorizing official, and date released. These logs            entire housing unit record to either the
shall also be used by supervismy staff and other               administrative segregation order or disciplinary
officials to record their visits to the unit.                  segregation order and forward it to the Chief of
2!if!s!tors' Log                                               Security or equivalent for inclusion into the
                                                               detainee's detention file.
A separate log shall be maintained in the SMU of
all persons visiting the unit. This separate record         D, Basic Requirements for AJJ Speda!
shall include notation of:                                  Management Urdts
a. the time and date of the visit, and                      Conditions of confinement are based on the amount
b. any unusual activity or behavior of an individual        of supervision required to control a detainee and to
   detainee, with a follow-up memorandum sent               safeguard the detainee, other detainees and facility
   through the facility administrator to the                staff.
   detainee's file.                                         **Detainees must be evaluated by a medical
3. Special Management Housing Una Record                    pn4essional prior to placement in an SMU

The Special Management Housing Unit Record or               In every instance, any exceptions to these
comparable form shall be prepared immediately               requirements shall be:
upon the detainee's placement in the SMU.                   1. made only for the purpose of ensuring detainee


2.12   I Special Management Units                         156                                        PBNDS 2011



                                                                                                   GEO-MEN 00064176
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 30 of
                                       65



   and facility staff safety and security (i.e., not for     Ordinarily, the number of detainees confined to
   purposes of punishment);                                  each cell or room may not exceed the capacity for
                                                             which it was designed. Under exigent
2. approved by a supervisor ( or higher official);
                                                             circumstances, before approving any additional cell
3. on a temporary and situational basis, continued           occupancy on a temporary basis, the facility
   only for as long as it is justified by threat to the      administrator shall consult with lCE/ERO Detention
   safety or security of the facility, its staff, or         Management Division, who shall consult with
   detainee population; and                                  DHS([CE legal counsel. If a decision is made to
4. documented in the Permanent SMU Unit log                  approve such additional cell occupancy, a report of
   and, under circumstances specified later in this          the action shall be filed with the facility and with
   detention standard, documented in a memo                  the Field Office Director.
   which shall be placed in the individual detainee 's
   detention file.
                                                             Cells and rooms used for purposes of segregation
When a detainee in an SMU is deprived of any
                                                             must be well ventilated, adequately lit,
usual authorized items or activity, a report of the
                                                             appropriately heated/cooled and maintained in a
action shall be forwarded to the facility
                                                             sanitary condition at all times in accordance with
administrator for review. This report shall be made
                                                             the standards for general population, consistent with
part of the detainee' s detention file.
                                                             safety and security.
E, Translation/Interpretation Services
                                                             1. All SMU cells must be equipped with beds that
Detainees shall be provided translation or                      are securely fastened to the cell floor or wall.
interpretation services while in the SMU, to assist             SMU cells must also be conducive to
with their understanding of the reason and                      maintaining a safe and secure environment for all
conditions of confinement as well as their rights and           detainees, with particular emphasis on allowing
responsibilities while in confinement.                          for full visibility and appropriate observation by
                                                                staff and wherever possible on eliminating
E Specla! Needs
                                                                potential safety hazards such as sharp edges and
Detainees in the SMU shall be provided appropriate              anchoring devices.
accommodations and professional assistance for               2. Conditions for close observation in a "dry cell''
special conditions as needed ( e.g., medical,                   without water are detailed in standard "2.10
therapeutic, or mental health treatment), on an equal           Searches of Detainees."
basis as those in the general population.
                                                             L Persona! Property
G, Control of Contraband and Tools
                                                             Each facility shall issue guidelines in accordance
In accordance with procedures detailed in standard           with this standard concerning the property detainees
"2.4 Facility Security and Control," each facility           may retain in each type of segregation. Generally,
administrator is required to establish written policy        detainees in disciplinary segregation shall be subject
and procedures to control and secure SMlJ                    to more stringent personal property restrictions and
entrances, contraband, tools and food carts.                 control than those in administrative segregation,
tL Ce!! Occupancy                                            given the non-punitive nature of administrative


2.12   I Special Management Units                          157                                      PBNDS 2011



                                                                                                  GEO-MEN 00064177
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 31 of
                                       65



segregation.                                               M, Supervisory and Staff Visits
K Priv!!eges                                               In addition to the direct supervision performed by
                                                           unit staff:
Each facility shall issue guidelines in accordance
with this standard concerning the privileges               1. The shift supervisor shall see each segregated
detainees may have in each type of segregation.               detainee daily, including on weekends and
1- Adrn!n!strat!ve SegmgaUon                                  holidays.

Generally, these detainees shall receive the same          2. The facility administrator (or designee) shall
privileges available to detainees in the general              visit each SMU daily.
population, consistent with any safety and security        3. Program staff may visit a detainee upon his/her
considerations for detainees, facility staff and              request.
security.
                                                           The facility administrator may require other staff to
When space and resources are available, detainees          visit each detainee daily.
in administrative segregation may be provided
                                                           N, Health Care
opportunities to spend time outside their cells (in
addition to the required recreation periods), for such     Health care personnel shall conduct face-to-face
activities as socializing, watching TV and playing         medical assessments at least once daily for detainees
board games, and may be assigned to work details           in an SMU. Where reason for concern exists,
(e.g., as orderlies in the SMU).                           assessments shall be followed up with a complete
2. D!sdp!!nary Segregation                                 evaluation by a qualified medical or mental health
                                                           professional, and indicated treatment.
Generally, these detainees shall have fewer
privileges than other detainees in either the general      Detainees with serious mental illness may not be
population or in administrative segregation. More          automatically placed in an SMlJ on the basis of
                                                           such mental illness. Every effort shall be made to
specifically, they are subject to more stringent
personal property control including, but not limited       place detainees with serious mental illness in a
to, limitations on their reading material and              setting in or outside of the facility in which
                                                           appropriate treatment can be provided, rather than
television viewing (which may be completely
                                                           an SMU, if separation from the general population
terminated), and restricted commissary or vending
machine purchases.                                         1s necessary.
                                                           Medical visits shall be recorded on the SMU
L C!ose Supervlslon
                                                           housing record or comparable form, and any action
Detainees in SMU shall be personally observed and          taken shall be documented in a separate logbook. A
logged at least every 30 minutes on an irregular           detainee's mental health status shall be reviewed
schedule. For cases that warrant increased                 and documented at least once every 30 days.
observation, the SMU personnel shall personally
                                                           0, Meals
observe detainees accordingly. (See also standard
"4.6 Significant Self-harm and Suicide Prevention          Detainees in SMU shall be provided three
and Intervention" and the "Dry Cells" section in           nutritionally adequate meals per day, according to
standard "2.10 Searches of Detainees.")                    the general population meal schedule and ordinarily


2.12   I Special Management Units                        158                                      PBNDS 2011



                                                                                                GEO-MEN 00064178
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 32 of
                                       65



from the same menu. Deviation from meals served           In accordance with standard "5. l Correspondence
to the general population must be documented,             and Other Mail," detainees in an SMU may write,
including an explanation as to why SMU did not            send and receive letters and other correspondence,
receive the same meaL                                     in a manner similar to those housed in the facility's
                                                          general population.
P, Clothing and Persona! Hygkme
In accordance with standard "4.5 Personal
Hygiene," detainees in SMU may shave and shower           In accordance with standard "5.7 Visitation," while
at least three times weekly and receive other basic       in an SMU, a detainee ordinarily retains visiting
services such as laundry, hair care, barbering,           privileges.
clothing, bedding and linen equivalent to general
                                                          Segregated detainees may ordinarily use the visiting
population detainees and consistent with safety and
                                                          room during normal visiting hours. However, the
security of the facility.
                                                          facility may restrict or disallow visits for a detainee
1. As needed, staff shall provide toilet tissue, a        who violates visitation rnles or whose behavior
   wash basin, tooth brush and shaving utensils, and      otherwise indicates the detainee would be a threat to
   may issue retrievable kits of toilet articles.         the security or the good order of the visiting room.
2. A detainee may be denied such items as clothing,       1. Visitation may be restricted or disallowed when
   mattress, bedding, linens, or pillow for medical          a detainee in administrative segregation is
   or mental health reasons if his/her possession of         charged with, or has been found to have
   such items raises concerns for detainee safety            committed a prohibited act related to visiting
   and/or facility security.                                 privileges, or has othervvise acted in a way that
                                                             would reasonably indicate that he/she would be a
   a. All denials of such items shall be
                                                             threat to the orderliness or security of the visiting
      documented.
                                                             room.
  b. If a detainee is so disturbed that he/ she is
                                                          2. Under no circumstances may detainees
     likely to destroy clothing or bedding, or create
                                                             participate in visitation while in restraints. If the
     a disturbance by risking harm to self or
                                                             detainee's behavior warrants restraints, the visit
     others, the medical department shall be
                                                             may not be granted under general population
     notified immediately and a regimen of
                                                             visiting conditions.
     treatment and control shall be instituted by the
     medical staff, as necessary.                         3. Where visits are restricted or disallowed, a report
                                                             shall be filed with the facility administrator and
   c. Extreme detainee behavior, such as
                                                             ICE/ERO, and made part of the detainee's file.
      destroying clothing or bedding or harmful
      behavior to self or others, must be                 4. Detainees in protective custody, and violent and
      documented, made part of the detainee's file           disruptive detainees, shall not use the visitation
      with the facility, and reported to the Field           room during normal visitation hours. In cases in
      Office Director to implement necessary                 which a visit would present an unreasonable
      efforts to protect and care for the detainee.          security risk, visits may be disallowed for a
                                                             particular detainee.
Q, Correspondence


2.12   I Special Management Units                       159                                         PBNDS 2011



                                                                                                 GEO-MEN 00064179
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 33 of
                                       65



                                                           basis.

In accordance with standard "5. 7 Visitation,''            V, legal Materials
detainees in SMU may not be denied legal
                                                           Detainees in SMU shall have access to legal
visitation. However, the facility administrator or
                                                           materials in accordance with standard "6.3 Law
designee may implement whatever security
                                                           Libraries and Legal Material."
precautions are necessary to protect the detainee
and visitors and maintain good order. In such cases,       Detainees may retain all personal legal material
staff shall advise legal service providers and             upon admittance to an SMU, provided such material
assistants of any security concerns as soon as             does not create a safety, security, or sanitation
possible.                                                  hazard.

T, Re!!gkms Guidance                                       Detainees with a large amount of personal legal
                                                           material may be required to place a portion with
In accordance with standard "5.5 Religious                 their stored personal property, with access permitted
Practices," detainees in an SMU shall be permitted         during scheduled hours. Requests for access to such
to participate in religious practices, consistent with     legal material shall be accommodated as soon as
the safety, security, and orderly operation of the         possible, but in no case more than 24 hours after
facility.                                                  receipt of the initial detainee request to retrieve
Detainees in an SMlJ shall be allowed visits by            documents, except in the event of documented
members of the clergy or other religious service           security reasons.
providers, upon request, unless the supervisor             W, law Ubrary and lega! Rtghts Group
determines that such a visit presents a safety or
                                                           PresentaUons Access
security risk or would interfere with the orderly
operation of the facility. Violent or uncooperative        In accordance with standard "6.3 Law Libraries and
detainees may be temporarily denied access to              Legal Material,'' detainees housed in administrative
religious guidance. Staff shall advise the religious       segregation or disciplinary segregation units shall
service provider of the detainee's present state of        have the same law library access as the general
behavior before he/she agrees to visit the detainee.       population, unless compelling security concerns
                                                           require limitations.
Each facility shall develop procedures to allow
detainees to retain religious items within their           1. Facilities may supervise the library use of a
possession (e.g., religious wearing apparel, religious        detainee housed in an SMU as warranted by the
headwear, prayer mgs, beads, prayer rocks,                    individual's behavior. Violent or uncooperative
medallions) consistent with good security practices.          detainees may be temporarily denied access to
(See also standard "5.5 Religious Practices").                the law library if necessary to maintain security,
                                                              until such time as their behavior warrants
U, Reading Materials (Non-legal)
                                                              resumed access. In some circumstances, legal
Detainees in SMU shall have access to reading                 material may be brought to individuals in
materials, including religious materials. The                 disciplinary segregation.
Recreation Specialist shall offer each detainee soft-
                                                           2. Detainees segregated for protection must be
bound, reading materials of this type on a rotating
                                                              provided access to legal materials. Such


2.12   I Special Management Units                        160                                      PBNDS 2011



                                                                                                GEO-MEN 00064180
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 34 of
                                       65



   detainees may be required to use the law library             Detainees in the SMU for disciplinary reasons
   separately or, if that is not feasible, legal                shall be offered at least one hour of recreation
   materials must be brought to them, upon request.             per day, outside their cells and scheduled at a
                                                                reasonable time, at least five days per week.
3. Denial of access to the law library must be:
                                                                **Detainees in the SA1Ufor administrative
   a. supported by compelling security concerns;
                                                                reasons shall be ojfered at least two hours of
   b. for the shortest period required for security;            exercise per day. seven days a 1'Veek, unless
      and                                                       documented security. safety or medical
   c. fully documented in the SMU housing                       considerations dictate othenvise.
      logbook.                                                  **Detainees in the S1'v1Ufor disciplinary reasons
The facility administrator shall notify ICE/ERO                 shall be C?ffered at least one hour of exercise per
every time access is denied, with documentation                 day, seven days a 'Week, unless documented
placed in the detention file.                                   security, safety or medical considerations dictate
                                                                othervvise.
In accordance with standard "6.4 Legal Rights
Group Presentations," facility staff and/or ICE/ERO         2. Where cover is not provided to mitigate inclement
shall notify detainees in segregation in advance of            weather, detainees shall be provided weather-
legal rights group presentations and provide these             appropriate equipment and attire
detainees an opportunity to attend. Group legal             3. The recreation privilege shall be denied or
rights presentations shall be open to all detainees,           suspended only if the detainee's recreational
including detainees in SMUs, except when a                     activity may unreasonably endanger safety or
particular detainee' s attendance may pose a security          security:
risk If a detainee in segregation cannot attend for
                                                                a. A detainee may be denied recreation
this reason, designated facility staff shall make
                                                                   privileges only with the facility
alternative arrangements to offer a separate
                                                                   administrator's written authorization,
presentation and individual consultation to the
                                                                   documenting why the detainee poses an
detainee, if the detainee or the presenter so requests.
                                                                   unreasonable risk even when recreating alone.
)C Recreation                                                      However, when necessary to control an
Recreation for detainees housed in the SMU shall                   immediate situation for reasons of safety and
be separate from the general population. As                        security, SMU staff may deny an instance of
necessary or advisable to prevent assaults and to                  recreation, upon verbal approval from the
reduce management problems, recreation for some                    shift supervisor, and shall document the
individuals shall be solitary and shall occur separate             reasons in the unit logbook(s). The supervisor
from all other detainees. In accordance with                       may also require additional written
standard "5.4 Recreation":                                         documentation from the SMU staff for the
                                                                   facility administrator. When a detainee in an
1. Detainees in the SM lJ for administrative reasons               SMU is deprived of recreation (or any usual
   shall be offered at least one hour of recreation                authorized items or activity), a written report
   per day, outside their cells and scheduled at a                 of the action shall be forwarded to the facility
   reasonable time, at least seven days per week.                  administrator. Denial ofrecreation must be


2.12   I Special Management Units                         161                                        PBNDS 2011



                                                                                                   GEO-MEN 00064181
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 35 of
                                       65



       evaluated daily by a shift supervisor.                 C The facility shall notify the Field Office
                                                                Director in writing when a detainee is denied
  b. A detainee in disciplinary segregation may
                                                                recreation privileges in excess of seven days.
     temporarily lose recreation privileges upon a
     disciplinary panel's written detennination that      Y, Telephone Access
     he/she poses an unreasonable risk to the
                                                          As detailed in standard "5.6 Telephone Access,"
     facility, himself!herself, or others.
                                                          detainees in SMU shall have access to telephones in
  c. When recreation privileges are suspended, the        a manner that is consistent with the special safety
     disciplinary panel or facility administrator         and security requirements of such units. Detainees
     shall provide the detainee written notification,     shall be permitted to place calls to attorneys, other
     including the reason(s) for the suspension, any      legal representatives, courts, government offices
     conditions that must be met before restoration       (including the DHS Office of the Inspector General,
     of privileges, and the duration of the               DHS Office for Civil Rights and Civil Liberties,
     suspension provided the requisite conditions         ICE/QPR Joint Intake Center, and embassies or
     are met for its restoration.                         consulates, according to the facility schedule. Any
  d. The denial of recreation privileges shall be         denial of telephone access shall be documented.
     included as part of the regular reviews              In general, any detainee in an SMU may be
     required for all detainees in SMU status. In         reasonably restricted from using or having access to
     accordance with SMU procedures, and using            a phone if that access is used for criminal purposes
     the forms required by this standard, the             or would endanger any person, or if the detainee
     reviewer(s) shall state, in writing, whether the     damages the equipment provided. In such instances,
     detainee continues to pose a threat to self,         staff must clearly document why such restrictions
     others, or facility security and, if so, why.        are necessary to preserve the safety, security and
  e. Denial of recreation privileges for more than        good order of the facility. Detainees in disciplinary
     seven days requires the concun-ence of the           segregation may be restricted, as part of the
     facility administrator and a health care             disciplinary process, from using telephones to make
     professional. It is expected that such denials       general calls. However, even in disciplinary
     shall rarely occur, and only in extreme              segregation, detainees shall have telephone access
     circumstances.                                       for special purposes.




2.12   I Special Management Units                       162                                      PBNDS 2011



                                                                                               GEO-MEN 00064182
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 36 of
                                       65



                                                              of prohibited acts and disciplinary consequences.
3.1 Disciplinary System
                                                          3. Where permitted by facility policy, staff shall
L Purpose and Scope                                          informally settle minor transgressions through
                                                             mutual consent, whenever possible.
This detention standard promotes a safe and orderly
                                                          4. Staff who have reason to suspect that a detainee
living environment for detainees by establishing a
                                                             has engaged in a prohibited act or who witness a
fair and equitable disciplinary system, requiring
                                                             prohibited act that cannot or should not be
detainees to comply with facility rnles and
                                                             resolved informally, shall prepare a clear,
regulations, and imposing disciplinary sanctions to
                                                             concise and complete incident report.
those who do not comply.
                                                          5. Each Incident Report shall be objectively and
This detention standard applies to the following
                                                             impartially investigated and reported, ordinarily
types of facilities housing ERO detainees:
                                                             by a person of supervisory rank.
  •    Service Processing Centers (SPCs);
                                                          6. A serious incident that may constitute a criminal
  •    Contract Detention Facilities (CDFs); and             act shall be referred to the proper investigative
  •   State or local government facilities used by           agency as appropriate, and administrative
      ERO through Intergovernmental Service                  investigations shall be suspended pending the
      Agreements (IGSAs) to hold detainees for               outcome of that referral.
      more than 72 hours.                                 7. At each step of the disciplinary and appeal
Procedures in italics are specifzca!fy required.for          process, the detainee shall be advised in writing
SPCs, CDFs. and Dedicated !CN,'A fi.1cilities. Non-          of his/her rights in a language he/she
dedicated IGSA facilities must conform to these              understands, and translation or interpretation
procedures or adopt, adapt or establish alternatives,        services shall be provided as needed.
provided they meet or exceed the intent represented       8. If any staff at any stage of the disciplinary
by these procedures.                                         process has reason to believe that the detainee is
Various terms used in this standard may be defined           mentally ill or mentally incompetent, the facility
in standard "7. 5 Definitions."                              shall provide for an assessment by qualified
                                                             medical personnel.
U. Expected Outcomes                                      9. A Unit Disciplinary Committee (UDC) shall
The expected outcomes of this detention standard             further investigate and adjudicate the incident
are as follows (specific requirements are defined in         and may impose minor sanctions or refer the
"V. Expected Practices").                                    matter to a higher level disciplinary panel.

1. Detainees shall be informed of facility rnles and      10. An Institution Disciplinary Panel (TOP) shall
   regulations, prohibited acts, disciplinary                 conduct formal hearings on Incident Reports
   sanctions that may be imposed, their rights in the         referred from UDCs and may impose higher
   disciplinary system and the procedure for                  level sanctions for "greatest" and "high" level
   appealing disciplinary findings.                           prohibited acts.

2. Each facility shall have graduated severity scales     11. Detainees before the IDP shall be afforded a


3.1   I Disciplinary System                             189                                      PBNDS 2011



                                                                                               GEO-MEN 00064209
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 37 of
                                       65



      staff representative, upon request, or                   the right to correspond with persons or
      automatically if the detainee is illiterate, has         organizations; and the right to due process.
      limited English language skills or otherwise
                                                           19. The applicable content and procedures in this
      needs special assistance.
                                                               standard shall be communicated to the detainee
12. Actions of the IDP shall be reviewed by the                in a language or manner the detainee can
    facility administrator, who may concur with the            understand.
    findings and sanctions or modify them.
                                                               All written materials provided to detainees shall
13. At all steps in the disciplinary process, any              generally be translated into Spanish. Where
    sanctions imposed shall be commensurate with               practicable, provisions for written translation
    the severity of the committed prohibited act and           shall be made for other significant segments of
    intended to encourage the detainee to conform              the population with limited English proficiency.
    with rules and regulations in the future.
                                                               Oral interpretation or assistance shall be
14. All steps of the disciplinaiy process shall be             provided to any detainee who speaks another
    performed within the required time limits.                 language in which written material has not been
                                                               translated or who is illiterate.
15. At all steps of the disciplinary process, accurate
    and complete records shall be maintained. The          UL Standards Affected
    detainee shall receive copies of all reports,
    exhibits and other documents considered or             This detention standard replaces "Disciplinary
    generated in the hearing process, except insofar       Policy" dated 12/2/2008.
    as the disclosure of such documents may pose
    an imminent threat to the safety, security and
                                                           IV. References
    orderly conduct of the facility staff or other         American Correctional Association, Perfbrmance-
    detainees, or if the document or other evidence        based Standard5 jcJr Adult Local Detention
    is otherwise protected from disclosure.                Facilities, 4th Edition: 4-ALDF-3A-01, 3A-02,
16. If a detainee is found not guilty at any stage of      6B-05, 6C-O 1 through 6C-19.
    the disciplinary process, the incident records
                                                           V. Expected Practices
    shall not be placed or retained in the detainee's
    file, even if these records are retained elsewhere     A. Guidelines
    for statistical or historical purposes.
                                                           1. Detainees shall receive translation or
17. Detainees shall be allowed to appeal                      interpretation services, including accommodation
    disciplinary decisions through a formal                   for the hearing impaired, throughout the
    grievance system. No staff member shall harass,           investigative, disciplinary and appeal process.
    discipline, punish or otherwise retaliate against
                                                           2. Each facility holding ICE/ERO detainees in
    any detainee for filing a complaint or grievance.
                                                              custody shall have a detainee disciplinary system
18. Detainees shall be afforded rights including, but         with progressive levels of reviews, appeals,
    not limited to, the following: the right to               procedures and documentation procedures.
    protection from abuse; the right to freedom from          Written disciplinary policy and procedures shall
    discrimination; the right to pursue a grievance;          clearly define detainee rights and


3.1   I Disciplinary System                              190                                      PBNDS 2011



                                                                                                GEO-MEN 00064210
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 38 of
                                       65



   responsibilities. The policy, procedures and rules         not improve within a reasonable amount of time,
   shall be reviewed annually at a minimum.                   the officer must find the detainee incompetent to
                                                              assist in his/her own defense, and note such
3. Disciplinary action may not be capricious or
                                                              finding on the Incident Report.
   retaliatory nor based on race, religion, national
   origin, gender, sexual orientation, disability or      B. Notice to Detainees
   political beliefs.
                                                          The detainee handbook, or supplement, issued to
4. Staff may not impose or allow imposition of the        each detainee upon admittance, shall provide notice
   following sanctions: corporal punishment;              of the facility's rnles of conduct and prohibited acts,
   deprivation of food services, to include use of        the sanctions imposed for violations of the rnles, the
   Nutraloaf or "food loaf'; deprivation of clothing,     disciplinary severity scale, the disciplinary process
   bedding or items of personal hygiene; deprivation      and the procedure for appealing disciplinary
   of correspondence privileges; deprivation of legal     findings. Detainees shall have the following rights
   access and legal materials; or deprivation of          and shall receive notice of them in the handbook:
   indoor or outdoor recreation, unless such activity
                                                          1. The right to protection from personal abuse,
   would create a documented unsafe condition
                                                             corporal punishment, unnecessary or excessive
   within the facility. Any sanction imposed shall be
                                                             use of force, personal injury, disease, property
   approved by the facility administrator and
                                                             damage and harassment;
   reviewed by the Field Office Director.
                                                          2. The right of freedom from discrimination based
5. The facility shall not hold a detainee accountable
                                                             on race, religion, national origin, gender, sexual
   for his/her conduct if a medical authority finds
                                                             orientation, physical or mental ability, or
   him/her mentally incompetent. For purposes of
                                                             political beliefs;
   these standards, a mentally incompetent
   individual is defined as an individual who is          3. The right to pursue a grievance in accordance
   unable to appreciate the difference between               with procedures provided in the detainee
   appropriate and inappropriate behavior, or                handbook, without fear of retaliation;
   between "right" and "wrong." Such an individual        4. The right to pursue a grievance in accordance
   is not capable of acting in accordance with those         with standard"6.2 Grievance System" and
   norms and therefore, cannot be held responsible           procedures provided in the detainee handbook.
   for his/her "wrongful" actions
                                                          5. The right to correspond with persons or
6. A person who cannot assist in his/her own                 organizations, consistent with safety, security
   defense because he/she lacks the ability to               and the orderly operation of the facility; and
   understand the nature of the disciplinary
   proceedings, as determined by a medical                6. The right to due process, including the prompt
   authority, shall be considered incompetent.               resolution of a disciplinary matter.
   Disciplinary proceedings against such a detainee       Copies of the rnles of conduct, rights and
   shall be postponed until such time as the detainee     disciplinary sanctions shall be provided to all
   is able to understand the nature of the                detainees and posted in English, Spanish, and other
   disciplinary proceedings and to assist in his/her      languages spoken by significant segments of the
   own defense. If the detainee' s mental status does     population with limited English proficiency. Copies


3.1   I Disciplinary System                             191                                       PBNDS 2011



                                                                                                GEO-MEN 00064211
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 39 of
                                       65



to be provided and posted are as follows:                  The !DP shall impose at least one sanction in the E
                                                           through M range, but m«v suspend any or all, once
1. Disciplinary Severity Scale;
                                                           imposed. Similarly, the UDC shall impose at least
2. Prohibited Acts; and                                    one sanction in the G through lvf range, but mqy
3. Sanctions.                                              su.s11end any or all, once imposed

C, Disciplinary Severity Scale and                         D. incident Reports
   Prohibited Acts                                         Officers who witness a prohibited act, or have
All facilities shall have graduated scales of offenses     reason to suspect one has been committed, shall
and disciplinary consequences as provided in this          prepare and submit an Incident Report. AU Incident
section.                                                   Reports must state facts clearly, precisely and
                                                           concisely, omitting no details that may prove
Prohibited acts are divided into four categories:          significant. Reports also shall identify the officer(s ),
"greatest,., "high," "moderate., and "lmv
                                                           the detainee(s) and all witnesses to the incident.
 moderate .. , The sanctions authorized/or each
 category shall be imposed only ({ the detainee is         Minor transgressions shall be settled informally and
fcJUnd to have committed a prohibited act (w~e             by mutual consent whenever possible. If however
 "Appendix 3.1.A: Offense Categories").                    the officer involved thinks an informal resolution is
                                                           inappropriate or unattainable, he or she shall
1, Greatest Offenses
                                                           prepare an Incident Report and submit it to the
The IDP shall impose and execute at least one              appropriate supervisor before the end of the
sanction in the A through E range. Additional              assigned shift.
sanctions (A through G) mt~y be imposed and either
                                                           ICE/ERO pre-approval is required for use ofICE
executed or suspended, at the discretion of the
                                                           Incident Report forms in CDFs and IGSA facilities.
panel. The !DP may impose and execute sanctions
F and G only in conjunction with sanction A, B. C,         The Incident Report shall cite the relevant rule or
D, and/or E.                                               standard without quoting it in its entire~v. (For
                                                           example. in the event of destruction ofgovernment
2, High Offenses
                                                           property. the report shall cite, briefly, "Code 218----
The IDP shall impose and execute at least one              Destroying Government Proper~y, "spec{fj1 the
sanction in the A through lvl range. Additional            exact manner in which the detainee is alleged to
sanctions (A through lv!) may be imposed or may be         have violated the cited rule or standard, and
suspended at the discretion of the panel.                  include all relevantfacts such as time, dates and
3. High Moderate Offenses                                  places.)

The lDP shall impose at least one sanction in the A        !f the officer observes anything unusual in the
through A1 range, but m«v suspend any or all, once         detainee 's behavior or demeanor, he/she shall so
imposed. Similarly, the UDC shall impose at least          note in the report The reporting officer shall also
one sanction in the G through lvl range, but may           list all staff; contract officers, and/or detainee
su.s11end any or all, once imposed                         witnesses to the incident and the disposition of any
                                                           physical evidence (e.g., weapons, property, etc.)
4. Low Moderate Offenses
                                                           relating to the incident. The reporting officer shall



3.1   I Disciplinary System                              192                                         PBNDS 2011



                                                                                                  GEO-MEN 00064212
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 40 of
                                       65



sign the report and include title, date and time the           and possible seizure and prosecution. See
report was signed. The sh[ft supe-rvisor shall review          "Preservation of Evidence" in standard "2.10
all Incident Reports before going <4[ du~v.                    Searches of Detainees"
E, Investigations                                          5. Advise the detainee in writing of the detainee's
                                                              right, if applicable, to an initial hearing before
IGSAs shall have procedures in place to ensure that
                                                              the Unit Disciplinary Committee (UDC) within
all Incident Reports are investigated within 24 hours
                                                              24 hours of his/her notification of charges.
of the incident.
                                                           6. Record personal observances and other
The investigating officer must have supervisory
                                                              potentially material information.
rank or higher (unless prevented by personnel
shortages) and shall have had no prior involvement         7. Prepare a factual report of the investigation,
in the incident, as either witness or officer at the          including the location or disposition of any
scene. If an officer below supervisory rank conducts          physical evidence.
the investigation, the shift supervisor shall review       8. Forward to the UDC all reports relevant to the
his/her report( s) for accuracy and completeness and          disciplinary hearing-but do not provide a copy
sign them.                                                    to the detainee at this stage of the disciplinary
The investigating officer shall:                              process, except for a copy of the Incident Report
                                                              as instructed in #4 above in this section of this
1. Commence the investigation within 24 hours of
                                                              standard.
   receipt of the Incident Report.
                                                           F. Unit Disciplinary Committee (UDC)
2. Advise the detainee of his/her right to remain
   silent at every stage of the disciplinary process,      All facilities shall establish an intermediate level of
   and ensure that he/she has a complete listing of        investigation/adjudication process to adjudicate low
   detainee rights.                                        or moderate infractions. They shall also ensure that
                                                           the detainee is afforded all the lJDC rights listed
3. Provide the detainee a copy of the Incident
                                                           below.
   Report and notice of charges at least 24 hours
   before the start of any disciplinary proceedings.       The UDC administering unit discipline shall
                                                           comprise up to three members, at least one of whom
4. Terminate the administrative investigation, if the
                                                           is a supervisor. The !JDC shall not include the
   incident is under investigation on different
                                                           reporting officer, the investigating officer, or an
   grounds (i.e., the prohibited act is under criminal
                                                           officer who witnessed or was directly involved in
   investigation), unless and until the agency with
                                                           the incident, except in the unlikely event that every
   primary jurisdiction concludes its investigation
                                                           available officer witnessed or was directly involved
   or indicates it shall not pursue the matter.
                                                           in the incident.
   Contraband that may be evidence in connection
                                                           The UDC shall conduct hearings and, to the best
   with a violation of a criminal statute shall be
                                                           extent possible, shall infixmally resolve cases
   preserved, inventoried, controlled and stored so
                                                           involving high moderate or low moderate charges in
   as to maintain and document the chain of
                                                           accordance with the list of charges and related
   custody. Contraband shall be reported to the
                                                           sanctions noted as "Appendix 3.1.A: Offense
   appropriate law enforcement authority for action


3.1   I Disciplinary System                              193                                       PBNDS 2011



                                                                                                 GEO-MEN 00064213
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 41 of
                                       65



Categories." Unresolved cases and cases involving             4. Appeal the committee's determination through
serious charges are forwarded to the institution                 the detainee grievance process.
disciplinary panel.
                                                              The UDC shall:
The UDC shall have authority to:
                                                              1. advise the detainee of his/her rights at the
1. conduct hearings and resolve incidents involving              hearing;
   high moderate or low moderate charges;
                                                              2. refer to the IDP any incident involving a serious
2. consider written reports, statements and physical             violation associated with an A-through-D-range
   evidence;                                                     sanction. This includes code violations in the
                                                                 "greatest" and "high" categories (1 OOs and
3. hear pleadings on the part of the detainee;
                                                                 200s);
4. make findings that a detainee did or did not
                                                              3. serve the detainee with:
   commit the rule violation(s) or prohibited act(s)
   as charged, based on the preponderance of                      a. a copy of the UDC decision which must
   evidence; and                                                     contain the reason for the disposition and
                                                                     sanctions imposed; or
5. impose minor sanctions "E" through "M" in
   accordance with the table of prohibited acts and               b. written notification of charges and hearing
   associated sanctions later in this document.                      before the IDP; and
The detainee in UDC proceedings shall have the                4. if the detainee's case is being referred to the IDP,
right to:                                                        advise the detainee, in writing, of:
1. remain silent at any stage of the disciplinary                 a. The right to call witnesses and present
   process;                                                          evidence before the IDP, and
2. due process, which includes:                                   b. The right to a staff representative before the
                                                                     IDP.
   a. attending the entire hearing ( excluding
      committee deliberations);                               G, Staff Representation for the !DP
   b. waiving the right to appear; or                         The facility administrator shall upon the detainee's
   c. having a UDC hearing within 24 hours atler              request, assign a staff representative to help prepare
      the conclusion of the investigation.                    a defense prior to the commencement of the IDP.
                                                              This help shall be automatically provided for
       If security considerations prevent detainee
                                                              detainees who are illiterate, have limited English-
       attendance, the committee must document the
                                                              language skills, or who are without means of
       security considerations and, to the extent
                                                              collecting and presenting essential evidence.
       possible, facilitate the detainee' s participation
                                                              Detainees shall also have the option of receiving
       in the process via telephonic testimony,
                                                              assistance from another detainee of their selection
       document submission, written statements or
                                                              rather than a staff representative, subject to approval
       questions to be asked of witnesses;
                                                              from the facility administrator.
3. Present statements and evidence, including
                                                              1. A staf/representative must be afull-time
   witness testimony on his/her own behalf; and
                                                                 employee.


3.1   I Disciplinary System                                 194                                        PBNDS 2011



                                                                                                    GEO-MEN 00064214
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 42 of
                                       65



2. Because C?f the potential conflict of interest, the            defense.
   fi.1cili~y administrator, members o/the IDP and
                                                           9. The lDP shall establish the reliabiliry C?f
    C?f the UDC initially involved in the case,
                                                              information provided by a confidential source
    eye,1,·itnesses, the reporting and investigating
                                                              before considering it in the disciplinary
    (?/ficers and anyone else with a stake in the
                                                              proceedings.
    outcome shall not act as staff representative.
                                                           I 0.        The IDP may withhold the confidential
3. The detainee may select his/her staff·
                                                                  source's identiryfrom the stq{f representative.
   representative, barring those ident{fied in
                                                                  While the stqfj'representative may challenge the
   paragraph 2 above.
                                                                  substance o/any conjidential information the
4. The IDP shall arrange.for the presence C?f the                 !DP discloses, he/she may not question its
   stqfj'representative selected by the detainee. !f              reliability (which is pre-established by the !DP).
   that stqfj'member declines or is unavailable, the
                                                           I 1.        In the event that a detainee cannot
   detainee may:
                                                                  ejfectively present his/her own case, the.facility
   a. select a d(tferent representative;                          administrator shall appoint a stqff
                                                                  representative, even {f not requested by the
   b. wait for the unavailable staff member to
                                                                  detainee.
      become available (within a reasonable
      period); or                                          H, Institution Disciplinary Pane!
   c. proceed without a staff representative.              All facilities that house ICE/ERO detainees shall
5. A stafj'member who declines to serve must state         have a disciplinary panel to adjudicate detainee
   the reason on the staff representative.form.            Incident Reports. Only the disciplinary panel may
                                                           place a detainee in disciplinary segregation.
6. [fseiwal staf/decline, the.facility administrator
   shall assign one.                                       The term "Institution Disciplinary Panel" or "IDP"
                                                           refers either to a three-person panel appointed by
7. 11ie stafj'representative shall be.free to speak to
                                                           the facility administrator, or a one-person
   1,i,•itnesses and to present evidence on the
                                                           disciplinary hearing officer, depending on the
   detainee 's beha(f, including evidence <?f any
                                                           practice at the facility.
   mitigating circumstances. The stqff
   representative must act in goodfi.Jith on behalf of     The panel may not include the reporting officer, the
   the charged detainee. and interview witnesses           investigating officer, any member of the referring
   and obtain documentary evidence as requested            UDC, or anyone who witnessed or was directly
   by the detainee or as otherwise reasonabfy seen         involved in the incident. Exceptions may occur only
   as relevant to the defense <!f the charges or in        if the number of officers required for the panel
   mitigation o/the charges.                               cannot be filled due their direct involvement in the
                                                           incident.
8. The lDP shall allcrvv the staff representative
   enough time to speak )11,'ith the detainee and          The IDP shall have authority to:
   intervievv witnesses prior to commencement C?f          1. conduct hearings on all charges and allegations
   the proceeding. The !DP may grant a requestfor             referred by the UDC;
   extension of time if required.for an adequate
                                                           2. call witnesses to testify;


3.1   I Disciplinary System                              195                                           PBNDS 2011



                                                                                                    GEO-MEN 00064215
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 43 of
                                       65



3. consider written reports, statements, physical              standard;
   evidence and oral testimony;
                                                           2. remind the detainee of his/her right to a staff
4. hear pleadings by detainee and staff                       representative, provide one if requested and
   representative;                                            verify that a staff representative has been
                                                              assigned when a representative is requested;
5. make findings that the detainee did or did not
                              s)
   commit the rnle violation( or prohibited act(    s)     3. advise the detainee of his/her right to waive the
   as charged, based on the preponderance of                  hearing and admit having committed the offense;
   evidence; and
                                                           4. conduct the hearing on the first business day
6. impose sanctions as listed and authorized in each          after receiving the UDC referral, unless the
   category.                                                  detainee waives the 24-hour notification
                                                              provision and requests an immediate hearing. In
The detainee in lDP proceedings shall have the right
                                                              cases where a hearing is delayed, the reason(s)
to:
                                                              must be documented (e.g., a continuing
1. remain silent at any stage of the disciplinary             investigation of facts, unavailability of one or
   process;                                                   more essential witnesses, etc.) and approved by
2. due process, which includes:                               the facility administrator. If the detainee is being
                                                              held in segregation, the delay shall not exceed 72
   a. attending the entire hearing ( excluding
                                                              hours, barring an emergency;
      committee deliberations);
                                                           5. prepare a written record of any hearing. This
   b. waiving the right to appear; or
                                                              record must show that the detainee was advised
   c. having an IDP hearing within 24 hours after             of his/her rights. H must also document the
      the conclusion of the investigation.                    evidence considered by the Panel and subsequent
       If security considerations prevent the                 findings and the decision and sanctions imposed,
       detainee's attendance, the committee must              along with a brief explanation;
       document the security considerations and, to        6. forward the entire record to the facility
       the extent possible, facilitate the detainee's         administrator, who may (a) concur, (b) terminate
       participation in the process by telephonic             the proceedings or (c) impose more severe or
       testimony, the submission of documents,                more lenient sanctions; and
       written statements or questions to be asked of
                                                           7. serve the detainee with written notification of the
       witnesses;
                                                              decision, which must contain the reason for the
3. present statements and evidence, including                 decision.
   witness testimony, on his/her behalf; and
                                                           L Confidential Information
4. appeal the committee's determination through
                                                           When a decision relies on infonnation from a
   the detainee grievance process.
                                                           confidential source, the UDC or IDP shall disclose
The IDP shall:                                             as much confidential infonnation as may be
1. verify that the detainee has been advised of and        disclosed without jeopardizing the safety and
   afforded his/her rights, as provided above in this      security of facility staff and other persons, and shall



3.1   I Disciplinary System                              196                                       PBNDS 2011



                                                                                                 GEO-MEN 00064216
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 44 of
                                       65



include in the hearing record the factual basis for           Institution statistical or historical purposes.
finding the information reliable.
                                                          4. A detainee shall be removed from segregation if
J. Postponement of Disciplinary                              a health care professional concludes that
   Proceedings                                               continued segregation is detrimental to the
                                                             detainee's medical or mental health.
All facilities shall permit hearing postponements or
continuances under certain circumstances.                 L Documents

Circumstances justifying the postponement or              AH documents relevant to the incident, subsequent
continuance of a hearing might include, but are not       investigation and hearing( s) shall be completed and
limited to: defense preparation, physical or mental       distributed in accordance with facility procedures.
illness, security, escape, disciplinary transfer or       1. Incident Report/Notice of Charges
pending criminal prosecution.
                                                          The officer shall prepare an Incident Report and
An uncooperative detainee may also cause a delay          submit it to the supervisor immediately after the
in the proceedings, either because of inappropriate       incident takes place. If the incident is resolved
behavior during the hearing process or a refusal to       informally, the officer shall so note on the original
participate in a productive manner.                       report, which shall then be forwarded to the Chief
K. Duration of Sanctions                                  of Security.

The duration of sanctions shall be within                 !f the UDC is to be involved. the supervisor shall
established limits. Neither the panel recommending        serve the detainee with a copy of the Notice of
sanctions nor the facility administrator making the       Charges upon completion <![the investigation, no
final decision shall impose sanctions arbitrarily,        less than 24 hours before the UDC hearing.
beyond these limits.                                      The UDC receives the original copy.
1. Sanctions range from the withholding of                {( the UDC hears the matter, the ranking member of
   privilege(s) to segregation. Time in segregation       that committee shall serve the detainee with a copy
   or the withholding of privileges after a hearing       of the Incident Report/Notice of Charges indicating
   shall generally not exceed 30 days per violation,      their decision The UDC. upon conclusion of its
   except in extraordinary circumstances, such as         proceedings, shallfiJrward the entire record to
   violations of offenses IO l through 109 listed in      either the Chielc?f Security or the !DP, as
   the "Greatest" offense category in Appendix            appropriate.
   3. 1.A.                                                2. investigation Report
2. Time served in segregation pending the outcome         The original shall be submitted to the UDC
   of the proceedings may be credited to the
   number of days to be spent in the segregation          11ie detainee does not receive a copy.
   unit after an adverse decision is announced.           3. UDC Report of Findings and Action

3. The disciplinary report and accompanying               The original shall be sen,ed on the detainee qfter
   documents are not placed in the file of a detainee     the committee issues its.findings.
   who is found not guilty. The facility, however,
                                                          A copy shall be included in the detainee detention
   may retain the material in its own files for


3.1   I Disciplinary System                             197                                         PBNDS 2011



                                                                                                  GEO-MEN 00064217
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 45 of
                                       65



file (guiltyjinding only).                              the committee issues itsjindings.
4. Notice of IDP Hearing                                A copy shall be included in the facility detention
11ie original shall be served on the detainee ajter     file.
the committee issues its.findings.                      6. IDP Report

 A copv shall be included in the detainee detention     The original shall be included in the detainee
file.                                                   detention.file.
5. Detainee Rights at IDP Hearing                       A copy shall be provided to the detainee.
11ie original shall be served on the detainee ajter




3.1   I Disciplinary System                           198                                      PBNDS 2011



                                                                                             GEO-MEN 00064218
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 46 of
                                       65




Appendix 3.1.A: Offense                                            (conduct must be C?f the greatest severity;
                                                                   this charge is to be used only i/another
Categories                                                         charge ofgreatest severity is not applicable)
I. "Greatest" Offense Category                              B, Sanctions

A Prohibited Acts                                           1. Initiate criminal proceedings

100       Killing                                           2. Disciplinary transfer (recommend)

I 01     Assaulting any person (includes sexual             3. Disciplinary segregation (up to 60 days)
         assault)                                           4. Make monetary restitution. iflunds are available
I 02      Escape.from escort; escape.from a secure          5. Loss C?fprivileges (e.g., commisswy, vending
         facility                                              machines, movies, recreation, etc.)
103        Setting afire (charged with this act in this     JI. "High" Offense Category
         category.; only when found to pose a threat to
          l{fe or a threat of serious bodiZv harm or in     A Prohibited Acts
         furtherance of a prohibited act ofgreatest         200     Escape.from unescorted activities open or
         severizv [e.g., a riot or an escape];                     securefi.:zcility, proceeding Yvithout violence
         otherwise the charge is class{fied as Code
                                                            201     Fighting, bo.ring, v-.:restling, sparring and
         218or321)
                                                                   any other.form C?fphysical encounter,
I 04       Possession or introduction of a gun,                    including horseplay, that causes or could
         firearm, weapon, sharpened instrument,                    cause injury to another person. except when
          kn(fe, dangerous chemical, explost-ve, escape            part o/an approved recreational or athletic
          tool, device or ammunition                               activi~y
105       Rioting                                           202     Possession or introduction (?fan
J06       Inciting others to riot                                  unauthorized tool

I 07      Hostage-taking                                    203     Loss, misplacement or damage of any
                                                                   restricted tool
108       Assaulting a staff member or any lmv
         enfhrcement officer                                204     Threatening another 1'Vith bodily harm

I 09      Threatening a staf/member or any lmv              205     Ertortion, blackmail, protection and
         enfhrcement office 1'Vith bodily harm                     demanding or receiving money or anything
                                                                   o.f value in return for protection against
*198      lnte1:(ering with a staffmember in the
                                                                   others, avoiding bodily harm or avoiding a
         performance of duties (conduct must be of
                                                                   threat o.f being informed against
         the greatest severity: this charge is to be
         used only {/another charge of greatest             206     Engaging in sexual acts
         severity is not applicable)                        207     ,Making sexual proposals or threats
*199      Conduct that disrupts or interferes with the      208     1!J7earing a disguise or mask
         security or orderly running of the.facility
                                                            209     Tampering )11,'ith or blocking any lock device


3.1    I Disciplinary System                              199                                        PBNDS 2011



                                                                                                    GEO-MEN 00064219
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 47 of
                                       65



210      Adulterating offood or drink                     *299     Conduct that disrupts or interferes 1,i,·ith the
                                                                  security or orderly operation C?f thefi--1cili~y
211      Possessing, introducing, or using narcotics.
                                                                  (conduct must be C?f highest severity; this
        narcotic paraphernalia or drugs not
                                                                  charge is to be used onfy when no other
        prescribed.for the individual by the medical
                                                                  charge of highest severity is applicable)
        staff
                                                          B, Sanctions
212      Possessing an officer's or staff member's
        clothing                                          1. Initiate criminal proceedings

213      Engaging in or inciting a group                  2. Disciplinary transfer (recommend)
        demonstration                                     3. Disciplinary segregation (up to 30 days)
214      Encouraging others to participate in a work      4. Make monetmy restitution, iffund\· are available
        stoppage or to refuse to ,"v'ork
                                                          5. Loss C?fprivileges (e.g., commissary, vending
215     Refusing to provide a urine sample or                machines, movies, recreation, etc.)
        otherwise cooperate in a drug test
                                                          6. Change housing
216      introducing alcohol into the.facility
                                                          7. Remove.from program and/or group activity
217     Giving or C?ffering an <4ficial or stafl
        member a bribe or anything C?f value              8. Loss ofjob

218      Giving money to, or receiving moneyfrom,         9. impound and store detainee 's personal property
        any person/or an illegal or prohibited            10.     Confiscate contraband
        purpose (e.g., introducing/conveying
                                                          11.     Restrict to housing unit
        contraband)
                                                          12.     TYarning
219      Destroying, altering. or damaging property
        (government or another person '.s) worth          m.    ""High Moderate" Offense Category
        more than $100                                    A. Prohibited Acts
220      Beingf()und guilty of any combination of         300     Indecent exposure
        three or more high moderate or lmv
        moderate offenses -within 90 days                 301     Stealing (theft)

222     Possessing or introducing an incendiary           302     lvfisusing authorized medication
        device (e.g., matches, lighter, etc.)             303     Loss, misplacement or damage ofa less
223      Engaging in any act that could endanger                  restricted tool
        person('>) and/or property                        304      Lending property or other item o_f valuefor
*298     Interfering ,"v'ith a stajl member in the                profit/increased return
        performance of duties (conduct must be of         305      Possessing item(•;) not authorizedfhr receipt
        highest severity; this charge is to be used               or retention and not issued through regular
        only when no other charge o_f highest                     channels
        severizv is applicable)
                                                          306      Refitsing to clean assigned living area



3.1   I Disciplinary System                             200                                         PBNDS 2011



                                                                                                  GEO-MEN 00064220
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 48 of
                                       65



307      Refusing to obey the order of a staf/member               1,i,·ithout stafl authorization
        or officer (may be categorized and charged
                                                          322       Destroying, altering, or damaging property
        as a greater or lesser offense, depending on
                                                                   (government or another person's) worth
        the kind <!/disobedience: continuing to riot
                                                                   more than $100
        is Code 105-Rioting; continuing to.fight
        Code 201-Fighting: refitsing to provide a         323       ~'Wgning, preparing, circulating, or soliciting
        urine sample, Code 215-Re/using to                         support/or prohibited group petitions
        proi·ide a urine sample or otherwise              *398      lnter/ering with a stqff'member in the
        cooperate in a drug test).                                 perfimnance (?/duties (oflense must be C?l
308      insolence tmvard a staf/member                            high moderate severity; this charge to be
                                                                   used only when no other charge in this
309      Lying or providingfalse statement to stafl
                                                                   category is applicable)
310      Counter/eiting, forging or other
                                                          *399      Conduct that disrupts or interferes with the
        unauthorized reproduction of money
                                                                   security or orderly running C?l the fi.1cili~y
        proceedings or other official document or
                                                                   (<4fense must be o/high moderate severi~y;
        item (e.g., security document, identification
                                                                   this charge is to be used only when no other
        card, etc.); may be categorized as greater or
                                                                   charge in this category is applicable)
        lesser ojfense, depending on the nature and
        purpose o/ the reproduction (e.g.,                NOTE: Any combination o/high moderate and low
        counterfeiting release papers to e[/ect           moderate offenses during a 90-day period shall
        escape-Code 102 or 200).                          constitute a high offense.
                                                          B.   Sanctions
311      Participating in an unauthorized meeting or
        gathering                                         1. Initiate criminal proceedings
312      Being in an unauthorized area                    2. Disciplinary trans/er (recommend)
313      Failing to stand count                           3. Disciplinary.; segregation (up to 72 hours)
314      lnter/ering )11,'ith count                       4. Make monetmy restitution, iffund\· are available
315      lvfaking, possessing, or using intoxicant(s)     5. Loss C?/privileges (e.g. commissary, vending
316     Refusing a breathalyzer test or other test o/        machines, movies, recreation, etc.)
        alcohol consumption                               6. Change housing
317      Gambling                                         7. Remove from program and/or group activity
318      Preparing or conducting a gambling pool          8, Loss ofjob

319      Possessing gambling paraphernalia                9. Impound and store detainee 's personal property
320      Unauthorized contact with the public             10.      Confiscate contraband
321      Giving money or another item of value to. or     11.      Restrict to housing unit
        accepting money or another item o/ value
                                                          12.      Reprimand
        from. anyone, including another detainee,



3.1   I Disciplinary System                             201                                           PBNDS 2011



                                                                                                     GEO-MEN 00064221
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 49 of
                                       65



13.     TYarning                                           412     Using equipment or machine1y contrary to
                                                                  posted safety standards·
IV. ""low Moderate" Offense Category
                                                           413     Being unsanitary or untidy;failing to keep
A. Prohibited Acts
                                                                  se(f and living area in accordance with
400      Possessing property belonging to another                 posted standards
        person
                                                           *498    lnte1.fering with a staflmember in the
401      Possessing unauthorized clothing                         performance of duties (offense must be C?f
402      ]vfalingering; feigning illness                          lmv moderate severi~y; this charge is to be
                                                                  used only when no other charge in this
403      Smoking 1'Vhere prohibited
                                                                  category is applicable)
404      Using abusive or obscene language
                                                           *499    Conduct that disrupts or interferes -with the
405      Tattooing, body piercing or se(fmuti!ation               security or orderly running of thefaciliry
                                                                  (offense must be of lmv moderate severity;
406      Unauthorized use of mail or telephone (with
                                                                  this charge is to be used only v-.:hen no other
        restriction or temporary suspension of the
                                                                  charge in this category is applicable)
        abused privileges ojten the appropriate
        sanction)                                          8- Sanctions

407      Conduct with a visitor in violation <!f rules     1. Loss C?fprivileges, commisscuy, vending
        and regulations (with restriction or                  machines, movies, recreation, etc
        temporary suspension of visiting privileges        2. Change housing
        C?fien the appropriate sanction)
                                                           3. Remove from program and/or group activity
408      Conducting a business
                                                           4. Loss ofjob
409      Possessing money or currency, unless
        spec(fically authorized                            5. impound and store detainee 's personal property

410      Failing tofollow safety or sanitation             6. Confzscate contraband
        regulations                                        7. Restrict to housing unit
411     Unauthorized use of equipment or                   8. Reprimand
        machinery.;
                                                           9. rVarning




3.1   I Disciplinary System                              202                                      PBNDS 2011



                                                                                                GEO-MEN 00064222
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 50 of
                                       65



                                                              number of work opportunities available and
5.8 Voluntary Work                                            within the constraints of the safety, security and
    Program                                                   good order of the facility.
                                                          2. Detainees shall be able to volunteer for work
I. Purpose and Scope
                                                             assignments but otherwise shall not be required
This detention standard provides detainees                   to work, except to do personal housekeeping.
opportunities to work and earn money while
                                                          3. Essential operations and services shall be
confined, subject to the number of work
                                                             enhanced through detainee productivity.
opportunities available and within the constraints of
the safoty, security and good order of the facility.      4. The negative impact of confinement shall be
                                                             reduced through decreased idleness, improved
While not legally required to do so, ICE/ ERO
                                                             morale and fewer disciplinary incidents.
affords working detainees basic Occupational
Safety and Health Administration (OSHA)                   5. Detainee working conditions shall comply with
protections.                                                 all applicable federal, state and local work safety
                                                             laws and regulations.
This detention standard applies to the following
types of facilities housing ERO detainees:                6. There shall be no discrimination regarding
                                                             voluntary work program access based on any
  •   Service Processing Centers (SPCs);                     detainee's race, religion, national origin, gender,
  •   Contract Detention Facilities (CDFs); and              sexual orientation or disability.

  •   State or local government facilities used by        7. The applicable content and procedures in this
      ERO through Intergovernmental Service                  standard shall be communicated to the detainee
      Agreements (IGSAs) to hold detainees for               in a language or manner the detainee can
      more than 72 hours.                                    understand.

Procedures in italics are specifzca!fy required.for           All written materials provided to detainees shall
SPCs, CDFs, and Dedicated !GSA facilities. Non-               generally be translated into Spanish. Where
dedicated IGSA facilities must conform to these               practicable, provisions for written translation
procedures or adopt, adapt or establish alternatives,         shall be made for other significant segments of
provided they meet or exceed the intent represented           the population with limited English proficiency.
by these procedures.                                          Oral interpretation or assistance shall be
Various terms used in this standard may be defined            provided to any detainee who speaks another
in standard "7.5 Definitions."                                language in which written material has not been
                                                              translated or who is illiterate.
II. Expected Outcomes
                                                          Ill. Standards Affected
The expected outcomes of this detention standard
are as follows (specific requirements are defined in      This detention standard replaces "Voluntary Work
"V. Expected Practices").                                 Program" dated 12/2/2008.

1. Detainees may have opportunities to work and           This detention standard incorporates the
   earn money while confined, subject to the              requirements regarding detainees' assigned to work


5.8   I Voluntary Work Program                          324                                       PBNDS 2011



                                                                                                GEO-MEN 00064344
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 51 of
                                       65



outside of a facility's secure perimeter originally       detainees. The detainees shall be 1,i,·ithin sight and
communicated via a memorandum to all Field                sound C?f that staff member at all times.
Office Directors from the Acting Director of U.S.
                                                          C. Personal Housekeeping Required
Immigration and Customs Enforcement (ICE)
Enforcement and Removal Operations (ERO)                  Work assignments are voluntary; however, all
(11/2/2004).                                              detainees are responsible for personal
                                                          housekeeping.
IV. References
                                                          Detainees are required to maintain their immediate
American Correctional Association, Pe1.fcumance-          living areas in a neat and orderly manner by:
based Standards.for Adult Local Detention
                                                          1. making their bunk beds· daify;
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C-
1 l(M), 6B-02.                                            2. stacking loose papers;

ICE/ERO Pe1ibrmance-based National                        3. keeping thefloorfree <?{debris and dividersfree
Detention Standard,; 2011:                                   of clutter; and

  •   "1.2 Environmental Health and Safety"; and          4. refraining from hanging/draping clothing,
                                                             pictures, keepsakes, or other objects from beds·,
  •   "4.l Food Service."
                                                             overhead lightingfixtures or otherfi.trniture.
V. Expected Practices                                     D. Detainee Selection
A. Voluntary Work Program                                 The facility administrator shall develop site-specific
                                                          mles for selecting work detail volunteers. These
Detainees who are physically and mentally able to
                                                          site-specific rules shall be recorded in a facility
work shall be provided the opportunity to
                                                          procedure that shall include a voluntaiy work
participate in a voluntary work program. The
                                                          program agreement. The voluntary work program
detainee's classification level shall determine the
                                                          agreement shall document the facility's program
type of work assignment for which he/she is
                                                          and shall be in compliance with this detention
eligible. Generally, high custody detainees shall not
                                                          standard.
be given work opportunities outside their housing
units/living areas. Non-dedicated IGSAs will have         The primaryfi.1ctors in hiring a detainee as a
discretion on whether or not they will allow              -worker shall be his/her classification level and the
detainees to participate in the voluntary work            specific requirements C?f the job.
program.                                                  I. Stqffshall present the detainee 's name to the
B. Work Outside the Secure Perimeter                         sh(ft supen,isor or the requesting department
                                                             head
ICE detainees may not work outside the secure
perimeter of non-dedicated IGSA facilities.               2. The shift supervisor or department head shall
                                                              revietv the detainee 's classffication and other
 In SPCs. CDFs. and dedicated IGSAs, lo)!!,· custody
                                                              relevant documents in the detainee 's detention
detainees may work outside the secure perimeter on
                                                             file.
facility grounds. They must be direct~v supervised at
a ratio (?{no less than one staff member tof()ur          3. The sh{ft superi·isor or department head shall



5.8   I Voluntary Work Program                          325                                        PBNDS 2011



                                                                                                 GEO-MEN 00064345
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 52 of
                                       65



   assess the detainee 's language skills because           1. The selecting official must consider the precise
   these skills affect the detainee 's abili~v to              limitations of a disabled individual before
   perform the specific requirements cfthejob                  rejecting that individual for selected work
   under supervision. To the extent possible, work             assignments.
   opportunities shall be provided to detainees --who
                                                            2. Expediency or convenience is insufficient
   are able to communicate )11,'ith supervising staff
                                                               justification to reject or "pigeonhole" a detainee
   effective~v and in a manner that does not
                                                               who, with reasonable accommodation, can
   compromise sq/ety and security.
                                                               perform essential functions of the work
4. inquiries to staff about the detainee 's attitude           assignment.
   and behavior may be used as a factor in the
                                                            3. In disputed cases, the selecting official shall
   supervisor's selection.
                                                               consult medical personnel to ascertain the
 Stqf/shall explain the rules and regulations as H;el/         detainee's suitability for a given project.
 as privileges relating to the detainee --worker's
                                                            H. Hours of Work
 status. The detainee shall be required to sign a
 1mluntary --work program agreement be/ore                  Detainees who participate in the volunteer work
 commencing each nevv assignment. Completed                 program are required to work according to a
 agreements shall be filed in the detainee 's detention     schedule.
fUe.                                                        The normal scheduled workday for a detainee
E. Special Details                                          employed full time is a maximum of 8 hours.
                                                            Detainees shall not be permitted to work in excess
Detainees may volunteer for temporary work details
                                                            of 8 hours daily, 40 hours weekly.
that occasionally arise. The work, which generally
lasts from several hours to several days, may               Unexcused absences from work or unsatisfactory
involve labor-intensive work.                               work performance may result in removal from the
                                                            voluntary work program.
F. Discrimination in Hiring Prohibited
                                                            I. Number of Details in One Day
Detainees shall not be denied voluntary work
opportunities on the basis of such factors as a             The facility administrator may restrict the number
detainee's race, religion, national origin, gender,         of work details permitted a detainee during one day.
sexual orientation or disability.                           in SPCs, CDFs, and dedicated IGSAs a detainee
G. Physically and Mentally Challenged                       may participate in onZv one 1,i,•ork detail per day.
   Detainees                                                J. Establishing Detainee Classification
While medical or mental health restrictions may
                                                                level
prevent some physically or mentally challenged              If the facility cannot establish the classification
detainees from working, those with less severe              level in which the detainee belongs, the detainee
disabilities shall have the opportunity to participate      shall be ineligible for the voluntary work program.
in the voluntary work program in appropriate work
                                                            K. Compensation
assignments.
                                                            Detainees shall receive monetary compensation for


5.8   I Voluntary Work Program                            326                                        PBNDS 2011



                                                                                                  GEO-MEN 00064346
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 53 of
                                       65



work completed in accordance with the facility's          2. The detainee may not evade attendance and
standard policy.                                             performance standards in assigned activities nor
                                                             encourage others to do so.
The compensation is at least $1.00 (USD) per day.
The facility shall have an established system that        3. The detainee shall exercise care in performing
ensures detainees receive the pay owed them before           assigned work, using safety equipment and
being transferred or released.                               taking other precautions in accordance with the
                                                             work supervisor's instrnctions.
L Removal of Detainee from Work Detail
                                                          4. In the event of a work-related injury, the detainee
A detainee may be removed from a work detail for
                                                             shall notify the work supervisor, who shall
such causes as:
                                                             immediately implement injury-response
1. unsatisfactory performance;                               procedures.
2. disruptive behavior, threats to security, etc.;        N. Detainee Training and Safety
3. physical inability to perform the essential            All detention facilities shall comply with all
   elements of the job due to a medical condition or      applicable health and safety regulations and
   lack of strength;                                      standards.
4. prevention of injuries to the detainee; and/or         The facility administrator shall ensure that all
5. a removal sanction imposed by the Institutional        department heads, in collaboration with the facility's
   Disciplinary Panel for an infraction of a facility     safety/training officer, develop and institute
   rnle, regulation or policy.                            appropriate training for all detainee workers.

When a detainee is removed from a work detail, the        1. The voluntary work program shall operate in
facility administrator shall place written                   compliance with the following codes and
documentation of the circumstances and reasons in            regulations:
the detainee detention file.                                  a. Occupational Safety and Health
Detainees may file a grievance to the local Field                Administration (OSHA) regulations;
Office Director or facility administrator if they             b. National Fire Protection Association 101 Life
believe they were unfairly removed from work, in                 Safety Code; and
accordance with standard "6.2 Grievance System.''
                                                              c. International Council Codes (ICC).
M. Detainee Responsibility
                                                              Each facility administrator's designee is
The facility administrator shall establish procedures         responsible for providing access to complete and
for infonning detainee volunteers about on-the-job            cun-ent versions of the documents listed above.
responsibilities and reporting procedures.
                                                              The facility administrator shall ensure that the
The detainee is expected to be ready to report for            facility operates in compliance with all
work at the required time and may not leave an                applicable standards.
assignment without permission.
                                                          2. Upon a detainee 's assignment to a job or detail,
1. The detainee shall perform all assigned tasks             the supervisor shall provide thorough
   diligently and conscientiously.                           instrnctions regarding safe work methods and, if


5.8   I Voluntary Work Program                          327                                       PBNDS 2011



                                                                                                GEO-MEN 00064347
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 54 of
                                       65



  relevant, hazardous materials, including:                  associated with the task performed.
  a. safety features and practices demonstrated by       5. The facility administrator shall ensure that the
     the supervisor; and                                    facility operates in compliance with all
                                                            applicable standards.
  b. recognition of hazards in the workplace,
     including the purpose for protective devices        0. Detainee Injury and Reporting
     and clothing provided, reporting deficiencies          Procedures
     to their supervisors (staff and detainees who
     do not read nor understand English shall not        The facility administrator shall implement
     be authorized to work with hazardous                procedures for immediately and appropriately
     materials).                                         responding to on-the-job injuries, including
                                                         immediate notification of ICE/ERO.
       A detainee shall not undertake any
       assignment before signing a voluntary work        If a detainee is injured while performing his/her
       program agreement that, among other things,       work assignment:
       confirms that the detainee has received and       1. The work supervisor shall immediately notify
       understood training from the supervisor about        facility medical staff. In the event the accident
       the work assignment.                                 occurs in a facility that does not provide 24-hour
       The voluntary work program agreement,                medical care, the supervisor shall contact the on-
       which each detainee is required to sign prior        call medical officer for instructions.
       to commencing each new assignment, shall be       2. First aid shall be administered as necessary.
       placed in the detainee's detention file.
                                                         3. Medical staff shall determine what treatment is
3. For a food service assignment, medical staff, in         necessary and where that treatment shall take
   conjunction with the U.S. Public Health Service,         place.
   shall ensure that detainees are medically
                                                         4. The work supervisor shall complete a detainee
   screened and certified before undertaking the
                                                            accident report and submit it to the facility
   assignment.
                                                            administrator for review and processing and file
4. The facility shall provide detainees with safety         it in the detainee' s detention file and A-file.
   equipment that meets OSHA and other standards




5.8   I Voluntary Work Program                         328                                         PBNDS 2011



                                                                                              GEO-MEN 00064348
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 55 of
                                       65



                                                          medical screening and safeguarding of funds,
                                                          valuables and other personal property is completed
                                                          during this process.
The legal file maintained by DHS fi.)r each detainee.
Contents include but are not limited to the
                                                          "Soft" or "hard" equipment used to restrict a
detainee' s identification documents (passport,
                                                          detainee's movement but leaving him or her able to
driver's license, other identification cards, etc.),
                                                          eat, drink or attend to basic bodily functions without
photographs, immigration history, prior criminal
                                                          staff intervention.
record if any, and all documents and transactions
relating to the detainee' s immigration case.
                                                          An individual who has been designated in writing as
                                                          the officer responsible for the physical and
American Correctional Association.
                                                          administrative control of ammunition in the
                                                          authorizing official's area of accountability.
The administrative authority is responsible for all
access to care, personnel, equipment and fiscal
                                                          The visual inspection or physical probing of body
resources to support the delivery of health care
                                                          openings (anus, vagina, ears, nose, mouth, etc)
services.
                                                          where weapons, drugs, or other contraband could be
                                                          secreted. This is the most intrusive means of
A non-punitive fi)fm of separation from the general       searching an individual, reserved for instances
population used for administrative                        where other search techniques have been considered
reasons. Administrative segregation is available          but rejected as ineffective under the particular
only to ensure the safety of detainees or others, the     circumstances of the case. Body-cavity search
protection of property, or the security or good order     procedures govern physical probes, but not visual
of the facility, as determined by a facility              inspections.
administrator or supervisor. Administrative               For example, the procedures would not be
segregation may be available, among other reasons,        appropriate for a visual inspection of the inside of
for detainees awaiting investigations or hearings for     the mouth, nose, or ears, unless contraband is found
violations of facility rnles, detainees scheduled for     during the course of that inspection. Body-cavity
release, removal, or transfer within 24 hours, and,       procedures apply whenever contraband is found,
under more limited circumstances, detainees who           because retrieving/seizing the item will involve
require protective custody or separation from the         physical ent1y into or probing within the cavity (in
general population for medical reasons.                   this example, the mouth, nose, or ear).


In-processing of newly arrived detainees, which           Capable of burning, con-oding, eroding or
includes an orientation to the policies, programs,        destroying by chemical action.
rnles and procedures of the facility. Classification,
assignment of living quarters, various inspections,
                                                          See Informal Count.


7.5   I Definitions                                     384                                      PBNDS 2011



                                                                                               GEO-MEN 00064404
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 56 of
                                       65



                                                           treatment. The program also includes patient
Order of authority (rank); executive, senior               education for symptom management.
management, senior staff, etc. The position titles
may vary according to the type of facility (SPC,
                                                           Devices to which detainees are forbidden access
CDF, or lGSA) and local facility titles. The on-site
                                                           except in the presence and constant supervision of
order of authority at a detention facility descends
                                                           staff for reasons of safety or security. Class R
from the facility administrator to assistant or
                                                           includes devices that can be used to manufacture or
associate facility administrators to department heads
                                                           serve as weapons capable of doing serious bodily
to shift supervisors and other supervisors. Similarly,
                                                           harm or structural damage to the facility. All
the lCE/ERO chain-of-command at a detention
                                                           portable power tools and accessories are in this
facility descends from the officer-in-charge (OlC)
                                                           category. Class R also includes ladders and other
to the associate OlC to the chief detention
                                                           such items that are not inherently dangerous but
enforcement officer/Chief of Security, detention
                                                           could prove useful in unauthorized activities, such
operations supervisor, etc.
                                                           as escape attempts.
                                                           ('l:J/i~~i _ficat_iu_n
A substance with a distinct molecular composition
                                                           A process used to make housing and program
produced by or used in a chemical process.
                                                           assignments by assessing detainees on the basis of
                                                           objective information about past behavior, criminal
A generic term for the department head in charge of        records, special needs, etc.
a detention facility's security employees and
operations. The position titles may vary according
                                                           A designated individual licensed to practice
to the type of facility (SPC, CDF, or lGSA) and
                                                           medicine and provide health services with final
local facility titles. Ordinarily, a Chief of Security
                                                           responsibility for decisions related to medical
(chief detention enforcement agent, captain, etc.) is
                                                           judgments. A CD and CMA are equivalent
organizationally directly under an assistant or
                                                           positions.
associate facility administrator.

                                                           The medical authority is responsible for the delivery
An illness or condition that affects an individual's
                                                           of all health care services to the detainee
well being for an extended interval, usually at least
                                                           population. These services include, but are not
six months, and generally is not curable but can be
                                                           limited to, medical, nursing, dental, mental health
managed to provide optimum functioning within
                                                           and nutritional services. A CD and CMA are
any limitations the condition imposes on the
                                                           equivalent positions.
individual.

                                                           A substance with a flash point at or above 100°
lncorporates a treatment plan and regular clinic
                                                           Fahrenheit.
visits. The clinician monitors the patient's progress
during clinic visits and, when necessary changes the



7.5   I Definitions                                      385                                     PBNDS 2011



                                                                                               GEO-MEN 00064405
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 57 of
                                       65



An area or system where detainees may purchase
approved items.                                            A foreign national convicted of one or more crimes.
                                                                                    ( [)(~di(:atcd
A meeting between detainee and another person              An IGSA facility that solely houses ICE
authorized to take place in an area free of obstacles      detainees. Also see "IGSA FACILITY" and
or barriers that prevent physical contact.                 "INTERGOVERNMENTAL SERVICE
                                                           AGREEMENT."
Any bag, barrel, bottle, box, can, cylinder, drum,
reaction vessel, storage tank, or other vessel holding     The policies and procedures governing detainee life
a hazardous chemical; does not include pipes or            in the facility: daily operations, rules of conduct,
piping systems.                                            sanctions for rule violations, recreation and other
                                                           programs, services, etc.; defined in writing and
                                                           provided to each detainee upon admission to the
Any unauthorized item in the facility: illegal,
                                                           facility.
prohibited by facility rules, or otherwise posing a
threat to the security or orderly operation of the         [)(~t(~1rt_i nn   File
facility. This includes unauthorized funds.                Contents include receipts for funds, valuables and
                                                           other personal property; documentation of
                                                           disciplinary action; reports on detainee behavior;
A facility that provides detention services under a
                                                           detainee's written requests, complaints and other
competitively bid contract awarded by the ICE.
                                                           communications; official responses to detainee
                                                           communications; records from Special Management
An officer who directs security activities from the        Unit, etc.
Control Center.                                            [)icticinn

                                                           A professional trained in foods and the management
Documentation of the number of detainees                   of diets (dietetics) who is credentialed by the
confirmed present during a population count in a           Commission on Dietetic Registration of the
specific area, signed by the officers involved in the      American Dietetic Association, or who has the
count.                                                     documented equivalent in education, training, or
                                                           experience, with evidence of relevant continuing
                                                           education.
Letters, postcards and other forms of written
material not classified as packages or publications.
Large envelopes containing papers qualify as               Non-judicial administrative procedure to detem1ine
correspondence, but boxes, sacks and other shipping        whether substantial evidence supports finding a
cartons do not Books, magazines, newspapers and            detainee guilty of a rule violation.
other incoming printed matter are not
"correspondence."
                                                           One or more impartial staff members who conduct


7.5   I Definitions                                      386                                          PBNDS 2011



                                                                                                     GEO-MEN 00064406
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 58 of
                                       65



and/or oversee a disciplinary hearing. A lower-level       comparing every person present with the
committee (Unit Disciplinary Committee)                    photographic likeness on his/her housing card.
investigates a formal Incident Report and may
impose minor sanctions or refer the matter to a
higher-level disciplinary committee. A higher-level        A generic term for the chief executive officer of a
committee (Institution Disciplinary Panel) conducts        detention facility. The formal title may vary
formal hearings on Incident Reports referred from          (warden, Officer In Charge, sheriff, jail
the lower level committee and may impose higher            administrator, etc.).
level sanctions for higher level prohibited acts. Also
see Institution Disciplinary Panel.
                                                           Individual with chief responsibility for facilities in
                                                           his assigned geographic area.
A punitive form of separation from the general
population used for disciplinary
                                                           Individual designated responsible for the physical
reasons. Disciplinary segregation is available only
                                                           and administrative control of all firearms under the
after a finding by a disciplinary hearing panel that
                                                           jurisdiction of the authorizing official.
the detainee is guilty of a serious prohibited act or
mle violation.
                                                           Has a flash point below 200 degrees Fahrenheit,
                                                           closed cup, or is subject to spontaneous heating.
A cell or room without running water where a
detainee can be closely observed by staff until the
detainee has voided or passed contraband or until          A substance with a flash point below 100 degrees
sufficient time has elapsed to preclude the                Fahrenheit (37.8 Centigrade).
possibility that the detainee is concealing
contraband. Dry cells may be used when there is
reasonable suspicion that a detainee has ingested          The minimum temperature at which the vapor of a
contraband or concealed contraband in a body               combustible liquid can form an ignitable mixture
cavity.                                                    with air.


Measures immediately necessary to maintain                 The official responsible for planning, controlling,
security or to protect the health and safety of staff      directing and evaluating Food Service Department
and detainees.                                             operations.


Subjected or potentially subjected to a hazardous          When the detainee population is assembled at
substance by any means (inhalation, ingestion, skin        specific times for attendance check, conducted in
contact, absorption, etc.)                                 accordance with written procedures.


A process that verifies identity of each detainee by       A restraint system that confines an individual to a


7.5   I Definitions                                      387                                        PBNDS 2011



                                                                                                 GEO-MEN 00064407
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 59 of
                                       65



bed or bunk in either a supine or prone position.          The health services administrator (HSA), clinical
Ordered by the facility administrator when a               director (CD), or agency responsible for the
detainee's unacceptable behavior appears likely to         provision of health care services at a facility or
continue risking injury to self or others.                 system of facilities. The responsible physician may
                                                           be the health authority. Health authority may also
                                                           be referred to as the medical department.
Cash, checks, money orders and other negotiable
instruments.
                                                           Defined as an individual who is licensed, certified,
                                                           or credentialed by a state, territory or other
All correspondence other than "special                     appropriate body to provide health care services
correspondence."                                           within the scope and skills of the respective health
                                                           care profession.
Detainees whose housing and activities are not
specially restricted. The term is ordinarily used to       Includes carcinogens, toxic agents, reproductive
differentiate detainees in the "general population"        toxins, irritants, corrosives, sanitizers, hepatotoxins,
from those in Special Housing Units.                       nephrotoxins, neurotoxins and other agents that act
                                                           on the hemopoietic system or damage the lungs,
                                                           skin, eyes, or mucous membranes.
A complaint based on a circumstance or incident
perceived as unjust.
                                                           A system for preliminary screening of the physical
                                                           and mental condition of individual detainees upon
Any item that poses a serious threat to the life,
                                                           arrival at the facility; conducted by health care
safety or security of the facility detainees or staff.
                                                           personnel or by a specially health trained officer.
                                                           The combination of structured inquiry and
The process whereby an individual's health status is       observation is designed to obtain immediate
evaluated. This process will address the patient's         treatment for new arrivals who are in need of
physical, dental and mental health appropriate to the      emergency health care, identify and meet ongoing
patient's condition and will include, as determined        current health needs, and isolate those with
by the health care provider, questioning the patient       communicable diseases.
about symptoms, a physical examination                     l-IcJd Ftooni
appropriate to the complaint and, as appropriate,
                                                           A secure area used for temporary confinement of
review of screening information, collection of
                                                           detainees before in-processing, institutional
additional information relating to mental, dental and
                                                           appointments (court, medical), release, transfer to
medical health issues, immunization histories,
                                                           another facility, or deportation-related
laboratory and diagnostic tests, other examinations,
                                                           transportation.
review of results, initiation of therapy and
development of a treatment plan.
                                                           A voluntary fast undertaken as a means of protest or


7.5   I Definitions                                      388                                        PBNDS 2011



                                                                                                  GEO-MEN 00064408
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 60 of
                                       65



manipulation. Whether or not a detainee actually
declares that he or she is on a hunger strike, staff are     An agreement by a patient to a treatment,
required to refer any detainee who is observed to            examination, or procedure afrer the patient receives
not have eaten for 72 hours for medical evaluation           the material facts about the nature, consequences,
and monitoring.                                              and risks of the proposed treatment, examination or
                                                             procedure; the alternatives to it; and the prognosis if
                                                             the proposed action is not undertaken.
A state or local government facility used by ERO
through an Intergovernmental Service
Agreement. Also see "INTERGOVERNMENTAL                       Administrative processing of a detainee arriving at a
SERVICE A(iREEMENT."                                         detention facility (See "Admissions").


Any item prohibited by law, the possession of                Review board responsible for conducting
which constitutes grounds for felony or                      disciplinary hearings and imposing sanctions for
misdemeanor charges.                                         cases of detainee misconduct referred for
                                                             disposition following the hearing. The IDP usually
                                                             comprises a hearing ofTicer and representatives of
Without fonds, or with only nominal fonds.
                                                             different depaitments in the facility.
Ordinarily, a detainee is considered "indigent" ifhe
or she has less than $15.00 in his or her account.
                                                             A cooperative agreement between ICE and any
                                                             state, territory or political subdivision for the
An oral complaint or concern received from a
                                                             construction, renovation or acquisition of
detainee. Informal grievances may be handled at the
                                                             equipment, supplies or materials required to
lowest level in the organization possible to
                                                             establish acceptable conditions of confinement and
effectively resolve the complaint with no written
                                                             detention services. ICE may enter into an IGSA
response.
                                                             with any such unit of government guaranteeing to
                                                             provide bed space for ICE detainees, and to provide
Population count conducted according to no fixed             the clothing, medical care, food and drink, security
schedule, when detainees are working, engaged in             and other services specified in the ICE/ERO
other programs, or involved in recreational                  detention standards; facilities providing such
activities. Unless a detainee is missing, these counts       services are referred to as "IGSA facilities."
are not reported; also called "census check" or
"irregular count."
                                                             An individual of supervisory or higher rank who
                                                             conducts an investigation of alleged misconduct and
Brings closure to a complaint or issue of concern to         was not involved in the incident; usually a
a detainee, satisfactory to the detainee and staff           supervisory detention enforcement officer or shift
member involved; does not require filing of a                supervisor.
written grievance.


7.5   I Definitions                                        389                                       PBNDS 2011



                                                                                                  GEO-MEN 00064409
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 61 of
                                       65



See Informal Count.                                        Examination of incoming and outgoing letters,
                                                           packages, etc., for contraband, including cash,
                                                           checks and money orders.
In the context of a search, terminology used to refer
to alternative means of finding contraband, such as
questions, metal detectors, pat down searches and          Total number of detainees housed at a facility.
boss chairs, prior to conducting a strip search.

                                                           Basic information about a hazardous chemical,
An individual (other than an interpreter) who,             prepared and issued by the manufacturer, in
working under the direction and supervision of an          accordance with Occupational Safety and l-:Iealth
attorney or other legal representative, assists with       Administration regulations (see 29 CFR 1910.1200:
group presentations and in representing individual         see also OSHA Form 174); among other things,
detainees. Legal assistants may interview detainees,       specifies precautions for normal use, handling,
assist detainees in completing forms and deliver           storage, disposal and spill cleanup.
papers to detainees without the supervisory attorney
being present.
                                                           A system by which a detainee' s medical and mental
                                                           health conditions and needs are assessed to allow
See "special correspondence."                              for appropriate placement in a facility with the
                                                           resources necessary to provide appropriate level of
                                                           care to meet those needs.
See A-File.

                                                           The discharge plan includes: admission diagnosis;
An attorney or other person representing another in        discharge diagnosis; brief medical history including
a matter of law, including law students, law               the chief complaint and any essential physical
graduates not yet admitted to the bar; "reputable          findings discovered; all diagnostic test (e.g., x-rays,
individuals"; accredited representatives; accredited       lab results, ECG's, etc) results; list of any
officials and attorneys outside the United States (see     medications prescribed; a brief summary of care
8 CFR § 292.1, "Representation and Appearances").          provided, the detainee's response to treatment,
                                                           medical complications encountered, any outside
                                                           health care referrals that may have interrupted the
Activities which are designed to provide detainees
                                                           infirmary period or that be pending; and continuity
with recreational opportunities both inside and
                                                           of care plan.
outside the living area, e.g., soccer, basketball,
chess, checkers, television.
                                                           Includes all qualified health care professionals as
                                                           well as administrative and support staff (e.g. health
A medical intervention or procedure that uses
                                                           record administrators, laboratory technicians,
artificial means to sustain a vital function.
                                                           nursing and medical assistants, clerical workers).



7.5   I Definitions                                      390                                       PBNDS 2011



                                                                                                 GEO-MEN 00064410
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 62 of
                                       65



Psychiatrist, clinical or counseling psychologist,         between the detainee and his or her visitors.
physician, psychiatric nurse, clinical social worker       }\{}n . dcdicn.tcd I(iS/\.
or any other mental health professional who by
virtue of their education, credentials, and experience     An IGSA facility that houses ICE detainees as well
are permitted by law to evaluate and care for the          as other inmate populations in a shared use
mental health needs of patients ..                         facility. Also see "l(iSA FACILITY" and
                                                           "INTERGOVERNMENTAL SERVICE
                                                           AGREEMENT."
A person (neither a legal representative nor a legal
assistant) whose purpose is to deliver or convev
documents, forms, etc., to and from the detainee;          Authorized detainee visit to a critically ill member
not afforded the visitation privileges of legal            of his/her immediate family, or to attend the funeral
representatives and legal assistants.                      of a member of his/her immediate family.
                                                           "Immediate family" member refers to a parent
                                                           (including stepparent and foster parent), child,
A juvenile; a person under the age of 18.                  spouse, sister, or brother of the detainee.


Key and knob operated deadlocking latch/ deadbolt          Any characteristic or factor immaterial to a
for use in detention institutions as well as               detainee's mental or physical ability to perform a
commercial, government and industrial buildings            given assignment.
for utmost physical security. The large-scale design
accommodates an oversized latch and deadbolt plus
mogul key cylinder. These institutional grade              A key which if duplicated by unauthorized persons
construction features and tamper resistant fittings        and/or lost, would not constitute an emergency
afford exceptional structural strength to impede           requiring urgent action; not critical to facility safety
forced and surreptitious entry.                            and security.


                                                           Detainees temporarily away from the facility, but
Establishes the standards for health service in            accounted for by the facility and included in the
correctional facilities on which accreditation is          master count.
based.

                                                           Keys designed to open a paracentric lock. It is
Principal source of fire protection standards and          distinguishable by the contorted shape of its blade,
codes.                                                     which protrudes past the centre vertical line of the
                                                           key barrel. Instead of the wards on the outer face of
NCCHC
                                                           the lock simply protruding into the shape of the key
National Commission on Correctional Health care.           along the spine, the wards protrude into the shape of
                                                           the key along the entire width of the key, including
                                                           along the length of the teeth.
Visitation with a barrier preventing physical contact


7.5   I Definitions                                      391                                        PBNDS 2011



                                                                                                  GEO-MEN 00064411
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 63 of
                                       65



                                                          Not intuition, but specific, articulable facts that
Relies on the sensitivity of the officer's hands as       would cause a reasonable law enforcement officer to
they tap or run over the detainee's clothed body;         suspect that a particular person is concealing a
may require the detainee to reveal pocket contents.       weapon, contraband, or evidence of a crime.
The least intmsive body search.
          F«;ini ;,1·,, i(.fl                             Worship, observances, services, meetings,
A thorough evaluation of an individual's physical         ceremonies, etc., associated with a particular faith;
condition and medical history conducted by or             access to religious publications, religious symbolic
under the supervision of a licensed medical               items, religious counseling and religious study
professional acting within the scope of his or her        classes; and adherence to dietary rules and
practice.                                                 restrictions.



Describes steps the facility will take to convert a       An enclosure situated in the perimeter wall or fence
condition that has caused a detem1ination of              surrounding the facility, containing double gates or
noncompliance with a standard.                            doors, of which one cannot open until the other has
                                                          closed, to prevent a breach in the perimeter security;
Pust ()rders
                                                          handles pedestrian and/or vehicular traffic.
Written orders that specify the duties of each
position, hour-by-hour, and the procedures the post
officer will fi.)llow in carrying out those duties.       The creation and maintenance of hygienic
                                                          conditions; in the context of food, involves
                                                          handling, preparing, and storing items in a clean
Control the detainee in the least restrictive manner      environment, eliminating sources of contamination.
required, until and unless the detainee's behavior
waiTants stronger and more secure means of
inhibiting movement.                                      Food served and consumed in a location other than
                                                          where prepared.

Administrative segregation for the detainee's own
safety.                                                   A key which if duplicated by unauthorized persons
                                                          and/or lost, would jeopardize life, safety, property
                                                          or security, or would facilitate escape.
Include physicians, physicians assistants, nurses,
nurse practitioners, dentists, mental health
professionals and others who by virtue of their           Confinement in an individual cell isolated from the
education, credentials and experience are permitted       general population; for administrative, disciplinary,
by law and within their scope of practice to evaluate     or protective reasons.
and care for patients.
                                                          A detention facility the primaiy operator and



7.5   I Definitions                                     392                                      PBNDS 2011



                                                                                               GEO-MEN 00064412
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 64 of
                                       65



controlling party of which is ICE.                        J. administrators of grievance systems; and
                                                          k. representatives of the news media.
A generic term for the detention security supervisor
in charge of operations during a shift. The position
                                                          A housing unit for detainees in administrative or
titles may vary according to the type of facility
                                                          disciplinary segregation.
(SPC, CDF, or lCiSA) and local facility titles.
Ordinarily, a shift supervisor (detention operations
supervisor, lieutenant, etc.) is, organizationally,       A detainee whose mental and/or physical condition
directly under the Chief of Security (chief detention     requires different accommodations or arrangements
enforcement agent, captain, etc.).                        than a general population detainee would receive.
                                                          Special needs detainees include but are not limited
                                                          to those who are emotionally disturbed,
Any unauthorized item that does not constitute hard
                                                          developmentally disabled, mentally ill, physically
contraband, i.e., does not pose a serious threat to
                                                          handicapped, chronically ill, disabled, or infinn and
human safety or facility security; includes that
                                                          the drug or alcohol addicted.
quantity of an item possessed in an amount
exceeding the established limit
                                                          A visual inspection of all body surfaces and body
                                                          cavities.
Detainees' written communications to or from any
of the following:                                                    I] l [)ctainec

a. private attorneys and other legal representatives;     A detainee whose physical condition has
                                                          deteriorated to the point where the prognosis is less
b. government attorneys;                                  than a year to Ii ve.
c. judges and courts;
d. embassies and consulates;                              The Joint Commission [formerly the Joint
e. the president and vice president of the lJ nited       Commission on Accreditation of Health care
   States;                                                Organizations CJCAHO)]

f. members of Congress;                                   An independent, not-for-profit organization that
                                                          evaluates and accredits more than 15,000 health
g. the Department of Justice (including the DOJ
                                                          care organizations and programs in the United
   Office of the Inspector General);
                                                          States. TJC is the Nation's predominant standards-
h. the Department of Homeland Security (including         setting and accrediting body in health care.
   U.S. Immigration and Customs Enforcement,
   ICE Health Services Corps, the Office of
   Enforcement and Removal Operations, the DHS            Poisonous; capable of causing injury or death.
   Office for Civil Rights and Civil Liberties, and
   the DHS Office of the Inspector General);
                                                          A person who has been trained in investigative
1.   outside health care professionals;                   techniques to include interview techniques for


7.5   I Definitions                                     393                                       PBNDS 2011



                                                                                               GEO-MEN 00064413
Case 1:14-cv-02887-JLK-MEH Document 261-8 Filed 04/29/20 USDC Colorado Page 65 of
                                       65



victims and proper procedures for collecting and           Open, usable space measuring at least seven feet in
storing evidence.                                          at least one dimension, free of plumbing fixtures,
                                                           desk, locker, bed and other furniture and fixtures
                                                           (measured in operational position).
An organized, planned and evaluated activity
designed to achieve specific learning objectives and
enhance personnel performance. Training may                Negotiable instruments (checks, money orders, etc.)
occur on site, at an academy or training center, an        or cash in a detainee's possession exceeding the
institution of higher learning, professional meetings,     facility-established limit.
or through contract service or closely supervised
on-the-job training. Training programs usually
include requirements for completion, attendance            Not inherently illegal, but against the facility's
records and certification of completion. Meetings of       written rules.
professional associations are considered training
where there is clear evidence of the direct bearing
                                                           See Disciplinary Committee.
on job perfi)fmance. In all cases, the activity must
be part of an overall training program.
                                                           Individuals who collectively donate time and effort
                                                           to enhance the activities and programs offered to
A person responsible for ensuring all training
                                                           detainees: selected on basis of personal qualities
requirements are met and documented. This person
                                                           and skills (recreation, counseling, education,
will often develop and conduct training.
                                                           religion, etc.).
                                                           \\/ork
Transgender people are those whose gender identity
                                                           Carpentry, plumbing, food service and other
or expression is different from their assigned sex at
                                                           operational activities included in the facility's
birth.
                                                           Voluntary Work Program, for which a detainee may
                                                           volunteer.




7.5   I Definitions                                      394                                        PBNDS 2011



                                                                                                 GEO-MEN 00064414
